 



Exhibit 10.21
ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is executed and delivered
as of July 19, 2006, among Allied Waste Transfer Services of Arizona, LLC, a
Delaware limited liability company (“Buyer”); and those entities set forth as
Sellers on Exhibit A (“Sellers”).
RECITALS
     A. Sellers and Cactus Waste Systems, LLC, an Arizona limited liability
company (the “Company”), own and operate hauling operations, transfer station
operations, and landfill operations (collectively, the “Business”) in the State
of Arizona (the “Area”).
     B. Buyer desires to purchase and acquire substantially all of the assets,
properties and contractual rights used by Sellers in connection with the
Business, including the membership interests of the Company (the “Membership
Interests”), and Sellers desire to sell such assets, properties, contractual
rights and Membership Interests to Buyer, all in accordance with the terms and
conditions set forth in this Agreement.
     C. The assets and properties used by Sellers and the Company in connection
with the Business include the real property described on Exhibit B-1 (the
“Land”) and the leased real property described on Exhibit B-2 (the “Leased Real
Property”).
     D. Except as the context otherwise requires, capitalized terms used in this
Agreement shall have the meanings assigned to them in Exhibit C.
     NOW, THEREFORE, in consideration of the mutual promises and covenants in
this Agreement and other good and valuable consideration, received to the full
satisfaction of each of them, the parties agree as follows:
ARTICLE I
SALE OF ASSETS
     1.1 Sale of Assets by Sellers. On the terms and subject to the conditions
set forth in this Agreement, at the Closing Sellers shall grant, convey, sell,
transfer and assign to Buyer, and Buyer shall purchase from Sellers, all of
Sellers’ right, title and interest in and to the following assets used in the
Business, including the following assets owned by the Company which Buyer will
acquire by virtue of its acquisition of the Membership Interests (but excluding
the Excluded Assets), free and clear of all Encumbrances except Permitted
Exceptions and Blanket Liens:
          (a) the Land, including all structures, improvements, fixtures,
easements and other rights and interests relating thereto, and all leases with
respect to the Leased Real Property;
          (b) subject to Section 1.3, all Permits held by Sellers in connection
with the Business, including the Permits listed on Schedule 1.1(b);
          (c) all Equipment, including the Equipment listed on Schedule 1.1(c);

1



--------------------------------------------------------------------------------



 



          (d) all Rolling Stock, including the Rolling Stock described on
Schedule 1.1(d);
          (e) all computer hardware and related basic operating systems used, or
held for use, principally in connection with the Business;
          (f) all Inventory, including the Inventory listed on Schedule 1.1(f);
          (g) all intangible property owned by Sellers and used principally in
connection with the Business, including all symbols, trademarks, service marks,
logos and trade names, including the Business Names listed on Schedule 1.1(g),
except (subject to Section 4.1) those symbols, trademarks, service marks, logos
and trade names that include the names of or otherwise identify “Waste Services”
(the “Retained IP”);
          (h) all Customer Contracts, Assumed Leases and Other Contracts
(collectively, the “Assumed Contracts”);
          (i) the telephone numbers used principally in the conduct of the
Business;
          (j) all shop tools, nuts and bolts used principally in connection with
the Business;
          (k) all books and records relating principally to the Business,
including customer lists and vendor lists of Sellers and the Company, and
including the entity record books, Tax records and personnel records of the
Company;
          (l) to the extent relating to the Business, all prepaid expenses and
deposits, including any such expenses and deposits with respect to leases,
rentals and utilities;
          (m) all Accounts Receivable, except for the Accounts Receivable
relating to the Top Grade contract;
          (n) all furniture, fixtures and office equipment used principally in
connection with the Business;
          (o) to the extent relating principally to the Business, all rights
under agreements with employees and other third Persons concerning
confidentiality and assignment of inventions;
          (p) the Membership Interests; and
          (q) all goodwill of the Business.
All of the foregoing assets of Sellers described in this Section 1.1 are
referred to as the “Assets”. For greater certainty, the various schedules to
this Section 1.1 also list the relevant assets of the Company, and such assets
of the Company are included within the definition of “Assets” in this Agreement.

2



--------------------------------------------------------------------------------



 



     1.2 Excluded Assets. The parties agree that certain assets of Sellers and
the Company shall remain the property of Sellers and shall not be sold to Buyer
at the Closing (the “Excluded Assets”). To the extent any of the Excluded Assets
are owned or held by the Company, prior to the Closing the Company shall
transfer such Excluded Assets to Sellers or to any other Person designated by
Sellers as provided in Section 10.1. The Excluded Assets are: (a) all assets
that are not used or held for use in, owned by, leased by or in the possession
of Sellers or their Affiliates, including the Company, principally in connection
with the Business; (b) records which relate primarily to Excluded Assets or
Excluded Liabilities, including (with respect to Sellers but not the Company)
files relating to Taxes and personnel files; (c) the stock and corporate record
books of Sellers; (d) the rights which accrue or will accrue to Sellers under
this Agreement; (e) any inter-company receivables from Sellers or their
Affiliates; (f) all present and future refunds relating to Taxes of Sellers;
(g) all insurance policies and all rights with respect thereto; (h) all
litigation rights to which Sellers are plaintiffs and all causes of action and
claims of every nature, kind and description; (i) all billing, route management
and other software programs other than basic operating systems; (j) all petty
and other cash and cash equivalents on hand or in a bank; (k) all bank accounts;
(l) all escrow accounts; (m) all right, title and interest in any financial
responsibility, financial assurance or similar mechanisms; (n) all other real
property and all buildings on and fixtures to all real property of Sellers and
their Affiliates, including the Company, not described on Exhibit B; (o) all
time clocks and GPS systems; (p) any assets sold by Sellers in accordance with
Section 7.3(d); (q) the assets listed on Schedule 1.2; (r) all other assets that
do not constitute Assets; (s) the Employee Contracts; and (t) letter of intent,
dated March 22, 2006 from United Site Services, Inc. to Arizona Waste Services
regarding the acquisition of portable toilet assets of Waste Services of
Arizona, Inc.
     1.3 Commercially Reasonable Efforts to Assign. To the extent that the sale
or assignment of any Customer Contract, Assumed Lease or Permit included within
the Assets shall require the consent of any third party, Sellers and Buyer shall
each use commercially reasonable efforts to obtain the consent of such other
party to such assignment to Buyer both before and after the Closing.
ARTICLE II
PURCHASE PRICE
     2.1 Purchase Price. Subject to adjustment as provided in this Article II
and Section 11.7, Buyer shall pay to Sellers $53,000,000 at the Closing (the
“Purchase Price”), by wire transfer of immediately available funds.
     2.2 Purchase Price Adjustments.
          (a) Adjustment for Certain Assumed Obligations. The Purchase Price
payable at the Closing pursuant to Section 2.1 shall be reduced on a
dollar-for-dollar basis for the liability reflected on the balance sheet as of
the Closing Date with respect to capitalized equipment leases, if any, assumed
by Buyer under Section 10.2.
          (b) Working Capital Adjustment.

3



--------------------------------------------------------------------------------



 



               (i) The following capitalized terms used in this Agreement shall
have the following meanings:
                    (1) “Adjustment Amount” means an amount (which may be
positive or negative) equal to the actual amount of Net Working Capital as of
Closing.
                    (2) “Net Working Capital” means (A) the aggregate current
assets included in the Assets, less (B) the aggregate current liabilities of
Sellers assumed by Buyer under Section 10.2, in each case determined in
accordance with GAAP on a basis consistent with the balance sheet dated May 31,
2006 included within Sellers’ Financial Statements. For greater certainty,
Sellers are retaining the Top Grade Accounts Receivable, which will not be
included in current assets for purposes of the Net Working Capital calculation.
               (ii) At least five Business Days prior to the Closing Date,
Sellers shall deliver to Buyer a worksheet setting forth their good faith
estimate of the Net Working Capital of the Business as of the Closing Date and a
computation of the estimated Adjustment Amount (the “Estimated Adjustment
Amount”). The worksheet shall be prepared by Sellers and shall be subject to the
approval of Buyer, which shall not be unreasonably withheld. If the worksheet is
not acceptable to Buyer, Buyer shall promptly submit its comments on the
worksheet to Sellers, and Buyer and Sellers shall endeavor in good faith to
address such comments so as not to delay the Closing. If the Estimated
Adjustment Amount is a positive number, the Purchase Price payable at Closing
shall be increased in an amount equal to the positive Estimated Adjustment
Amount. If the Estimated Adjustment Amount is a negative number, the Purchase
Price payable at Closing shall be decreased in an amount equal to the negative
Estimated Adjustment Amount.
               (iii) Within 45 days after the Closing, Buyer shall prepare a
computation of the actual Net Working Capital and the actual Adjustment Amount
as of the Closing Date (the “Actual Adjustment Amount”) and deliver such
computation to Sellers. If within 20 days following delivery of such computation
Sellers do not deliver a written objection thereto to Buyer, then the Actual
Adjustment Amount shall be as reflected on the computation provided pursuant to
the preceding sentence. If Sellers timely object to the computation, then Buyer
and Sellers shall negotiate in good faith and attempt to resolve their
disagreement. Should such negotiations not result in an agreement within 20 days
after delivery of such written objection, then the matter shall be submitted to
KPMG LLP (the “Neutral Auditor”). All fees and expenses relating to the work, if
any, performed by the Neutral Auditor will be borne equally by Buyer and
Sellers. The Neutral Auditor will deliver to Buyer and Sellers a written
determination (such determination to include a worksheet setting forth all
material calculations used in arriving at such determination and to be based
solely on information provided to the Neutral Auditor by Buyer and Sellers, or
their respective Affiliates) of the disputed items within 30 days of receipt of
the disputed items, which determination will be final, binding and conclusive on
the parties.
               (iv) Promptly following agreement on or delivery of the final,
binding and conclusive computation setting forth the Actual Adjustment Amount,
Buyer and Sellers shall account to each other as provided for in this
Section 2.2(b)(iv). If the Estimated Adjustment Amount less the Actual
Adjustment Amount is a positive number, then Sellers shall

4



--------------------------------------------------------------------------------



 



pay Buyer a cash payment equal to such excess as a decrease in the Purchase
Price. If the Estimated Adjustment Amount less the Actual Adjustment Amount is a
negative number, then Buyer shall pay Sellers a cash payment equal to such
deficit as an increase in the Purchase Price. Any such excess or deficit payment
shall be due and payable within 10 days after the final determination of the
Actual Adjustment Amount pursuant to Section 2.2(b)(iii) and shall be paid in
immediately available funds by wire transfer to an account designated by Buyer
or Sellers, as applicable.
     2.3 Allocation of Purchase Price. The Purchase Price (including any
liabilities that are considered to be an increase to the Purchase Price for
federal income tax purposes) shall be allocated among the Assets in the manner
agreed to by Sellers and Buyer, in accordance with the requirements of Code
Section 1060 and based on the fair market value of the Assets as determined by
arm’s length negotiations. Within 30 days after the Actual Adjustment Amount is
finally determined pursuant to Section 2.2, Sellers will propose a Purchase
Price allocation to Buyer, and the parties shall work in good faith to agree to
the same. The parties agree to file (or cause to be filed) (i) all required
federal Forms 8594, Asset Acquisition Statement under Section 1060, and (ii) all
other Tax returns (including amended Tax returns and claims for refund) in a
manner consistent with such allocation of the Purchase Price described in this
Section 2.3, and to use their commercially reasonable efforts to sustain such
allocation in any subsequent Tax audit or Tax dispute.
ARTICLE III
CLOSING
     3.1 Time and Place of Closing.
          (a) Generally. The purchase and sale provided for in this Agreement
(the “Closing”) shall take place at the offices of Fennemore Craig, P.C., 3003
North Central Avenue, Suite 2600, Phoenix, Arizona 85012 at 9:00 a.m., local
time, as promptly as practicable (but in any event within 10 Business Days)
following the date on which the last of the conditions set forth in Article VIII
and Article IX are fulfilled, satisfied or waived or at such other time or place
as the parties shall agree in writing. The date on which the Closing occurs is
referred to as the “Closing Date.” The Closing shall be effective for all
purposes at 12:01, a.m., Eastern Time, on the date subsequent to the Closing
Date. The parties shall use commercially reasonable efforts to cause the Closing
to occur on or before September 30, 2006. At the Closing, the sale and
conveyance of the Land and the assignment of the leases for the Leased Real
Property shall be consummated through an escrow established at the Title
Company, although actual payment of the Purchase Price allocable to the Land
shall not be paid through the escrow (unless required to cure an Unpermitted
Exception for which Sellers are obligated or have elected to cure).
          (b) Permit Transfer Issues. If, despite the parties’ commercially
reasonable efforts, the Closing cannot occur as of the relevant date on account
of Permit transfer issues or governmental approvals, and the parties are unable
to consummate the Closing under an operating agreement mutually satisfactory to
the parties, then with the mutual consent of Sellers and Buyer the aspects of
the Business affected by such Permit or governmental approval may be carved out
by way of an amendment to this Agreement (including an appropriate adjustment to

5



--------------------------------------------------------------------------------



 




the Purchase Price) and the Closing shall occur forthwith. The transfer of the
affected aspects of the Business shall close as soon as practicable after the
Closing when the Permit transfer issues are resolved or the governmental
approvals are obtained, as the case may be.
     3.2 Deliveries by Sellers. At the Closing, Sellers shall deliver or cause
to be delivered to Buyer, all duly and properly executed (where applicable):
          (a) subject to Section 3.8, Deeds conveying to Buyer indefeasible, fee
simple title to each parcel of Land subject only to the Permitted Exceptions, in
form and substance reasonably satisfactory to Buyer;
          (b) a Bill of Sale;
          (c) a sworn affidavit from each Seller stating, under penalty of
perjury, that such Seller is not a “foreign person” as defined under
Section 1445(f)(3) of the Code and other appropriate evidence or documents
necessary to relieve Buyer of any obligation to withhold any portion of the
Purchase Price under Section 1445(a) of the Code or any other withholding
provision of any other Tax law;
          (d) an Assignment, Assumption and Consent to Leased Real Property for
each parcel of Leased Real Property, and an Estoppel Certificate (which may be
included within the Assignment, Assumption and Consent to Leased Real Property)
for each parcel of Leased Real Property (provided, however, that if any real
estate lease does not require the owner of the Leased Real Property to provide
estoppel certificates, and if Sellers cannot obtain an Estoppel Certificate from
the owner through reasonable efforts, then Sellers shall not be required under
this subsection to deliver an Estoppel Certificate with respect to such real
estate lease);
          (e) a letter from Sellers’ (or their Affiliate’s) lenders confirming
that all Blanket Liens on the Assets will be released concurrently with the
Closing and that evidence thereof shall be delivered within 60 days following
the Closing Date and evidence reasonably satisfactory to Buyer of satisfaction
of all Encumbrances encumbering the Assets other than Permitted Exceptions; and
          (f) an assignment of the Membership Interests in a form acceptable to
Buyer; and
          (g) such other separate documents or instruments of sale, assignment,
or transfer as Buyer shall reasonably request, including titles and
registrations for the Rolling Stock.
     3.3 Deliveries by Buyer. At the Closing, Buyer shall deliver or cause to be
delivered to Sellers, all duly and properly executed (where applicable):
          (a) the Purchase Price specified in Section 2.1, as adjusted as
provided in Section 2.2, by wire transfer of immediately available funds to the
account specified by Sellers;
          (b) the Buyer’s Assumption Agreements;
          (c) the Assignment, Assumption and Consent to Leased Real Property;
and

6



--------------------------------------------------------------------------------



 



          (d) such other separate documents or instruments of sale, assignment,
transfer or assumption as Sellers shall reasonably request.
     3.4 Title Policies and Documents.
          (a) As soon as reasonably practicable after execution of this
Agreement, Sellers shall provide Buyer with (i) a complete legal description
and/or tax parcel numbers for each parcel of the Land, (ii) for each parcel of
Land, a copy of any title policy, title commitment or any certificate of title
that Sellers possess, evidencing title to each parcel of Land as of the date of
the applicable certificate, commitment or policy, and (iii) complete and legible
copies of all instruments and documents affecting title to the Land that Sellers
possess.
          (b) Promptly thereafter and based on the legal descriptions and/or tax
parcel numbers provided, Sellers shall cause the Title Company to issue one or
more Title Commitments for standard owner’s title insurance insuring fee simple
title in the name of Buyer for the Land. Buyer shall cause the Title Company to
deliver to Sellers duplicate copies of Title Commitments and Schedule B items
thereto. In addition, within two Business Days after receipt of a written
request from Buyer, Sellers will execute and deliver authorizations that may be
sent by Buyer to governmental and other public authorities that authorize such
authorities to reveal to Buyer all information, if any, in any files the
authorities have on the Land, or any part thereof, provided such authorizations
do not authorize or request inspections with respect to the Land in each case to
the extent such authorizations are required of Sellers. All costs attributable
to the issuance of the Title Commitments, endorsements, modifications, title
searches, title policies, or new title opinions ordered in accordance with the
foregoing shall be borne by Buyer. Sellers agree at their cost to execute all
customary affidavits, in reasonable form, and other reasonable documents, in
order to obtain any title opinions or title policies, including a
“non-imputation” endorsement, if available, to the effect that title defects
known to the officers, directors, and stockholders of the owner prior to the
Closing shall not be deemed “facts known to the insured” for purposes of the
policies.
          (c) The value of the Land for title insurance, transfer tax,
documentary stamps and other relevant purposes will equal the fair value of each
parcel as determined by the relevant governmental assessor, as adjusted by the
multiplier covering such assessor, as determined by Deloitte & Touche, LLP.
     3.5 Title Review/Permitted Exceptions. Buyer shall have 10 days after
receipt of (i) all of the Title Commitments and title searches ordered by
Sellers in accordance with Section 3.4(b), (ii) complete and legible copies of
items listed as exceptions to title on the Title Commitments or title searches
and (iii) a Survey for each tract of Land, to notify Sellers in writing of any
Unpermitted Exceptions. Sellers shall have 10 days after notice of any
Unpermitted Exception is delivered by Buyer within which Sellers shall deliver
notice to Buyer in writing as to whether Sellers elect to cure, or insure around
at Sellers’ expense, any such matter; provided, however, that Sellers shall be
required to cure at Sellers’ expense any monetary Unpermitted Exception (i.e.,
an exception which can be deleted as an exception upon the delivery of
sufficient funds to the Title Company) at or prior to Closing. Except with
respect to a monetary Unpermitted Exception, failure to notify Buyer in writing
within such period of their election to cure or insure around shall be deemed
Sellers’ election not to cure or insure around.

7



--------------------------------------------------------------------------------



 



Buyer shall have 10 days following receipt of Sellers’ notice or deemed notice
electing not to cure or insure around in which to (a) elect to waive its
objection to any Unpermitted Exception that Sellers do not elect to cure or
insure around, (b) remove the Land subject to the Unpermitted Exception from the
Assets, which shall result in a mutually-agreeable reduction of the Purchase
Price, or (c) terminate this Agreement in accordance with Article XII, but only
if the existence of the Unpermitted Exception and the removal of the Land
pursuant to clause (b) would result in a Material Adverse Change if the rights,
benefits or privileges under such title exception(s) are asserted or enforced.
If Buyer fails to notify Sellers in writing of Buyer’s election within such
10-day period, Buyer shall be deemed to have elected to proceed in accordance
with clause (a) of the preceding sentence.
     3.6 Surveys. As soon as reasonably practicable after execution of this
Agreement, Sellers shall deliver to Buyer any surveys of the Land, or any part
thereof, that Sellers possess. In addition, Sellers shall cause a survey to be
prepared by the Surveyor and the costs and expenses thereof shall be borne by
Buyer. Sellers shall deliver to Buyer a duplicate copy of any survey that
Sellers receive. For purposes of this Agreement, any survey that satisfies the
Title Company in connection with the issuance of the Title Policy shall be
referred to as a “Survey”.
     3.7 Prorations and Charges. All Taxes relating to the Land for any tax year
prior to the real estate tax year in which the Closing occurs shall be paid in
full by Sellers on or before the Closing Date or an amount sufficient to fully
discharge the same shall be deposited in escrow with the Title Company for
payment to the relevant Tax authority. Real property Taxes for the current tax
year shall be prorated between Sellers and Buyer as of the Closing Date on a
daily, pro-rata basis based upon the latest available estimates of the amount
thereof or the actual amount of such Taxes. If the pro rata amounts are not
known as of the Closing Date, adjustments shall be made post-Closing at such
time as they are known to the parties. Buyer and Sellers shall each pay one-half
of the escrow fees and cancellation fees to the Title Company. The following
costs shall be paid by Buyer: (a) all costs attributable to the issuance of the
Title Commitments and any amendments or modifications thereto, endorsements,
title searches and title policies ordered in accordance with Section 3.4(b);
(b) the costs and expenses of the Survey pursuant to Section 3.6; and
(c) documentary, transfer or stamp fees and other customary Closing costs, such
as recording fees.
     3.8 Post-Closing Title and Survey Work. Notwithstanding anything in this
Agreement to the contrary, if as of the Closing Date, through no fault of Buyer,
(a) the Title Company is not prepared to issue title insurance, and/or (b) Buyer
has not had the time permitted under Section 3.5 to review Title Commitments or
title searches, title exception documents and Surveys, and/or (c) Buyer has not
obtained a Survey, then Buyer shall have the right, in its sole discretion, to
either (i) elect to close under this Agreement, provided Sellers agree in
writing at the Closing to provide such missing items promptly after the Closing;
or (ii) delay the Closing with respect to such parcel of Land only and close
with respect to such Land when the missing items are obtained and approved by
Buyer in accordance with this Agreement, with (x) Buyer and Sellers to execute
an agreement at Closing regarding the delay of payment of the Purchase Price
attributable to such Land and the use of such Land by Buyer until the extended
Closing Date, and (y) the representations, warranties and covenants of Seller
with respect to the applicable Land continuing until the extended Closing Date.

8



--------------------------------------------------------------------------------



 



     3.9 Condemnation or Casualty. If prior to Closing, the Land or any part
thereof is subject to an eminent domain or condemnation proceeding or any
improvement thereon is damaged by fire, flood or other casualty, Sellers shall
give written notice thereof to Buyer, and Buyer shall be entitled, contingent
upon the Closing occurring, to any condemnation award or insurance proceeds
resulting from any such event. At the Closing Sellers shall execute and deliver
all documents reasonably requested of Buyer to effectuate such assignment. The
assignment of a condemnation award or insurance proceeds shall be Buyer’s sole
remedy as a result of the occurrence of any of the foregoing events, and all
risk of collection with respect thereto shall be on Buyer and not Sellers.
     3.10 Stay-On Bonuses. Sellers shall make payments (the “Stay-On Bonuses”)
under Retention Bonus Agreements in substantially the form of Exhibit D (the
“Retention Bonus Agreements”) in accordance with the terms of such agreements
and as set forth on Schedule 3.10.
ARTICLE IV
POST CLOSING COVENANTS
     4.1 Removal of Identification. Within three months after the Closing, Buyer
shall remove from the Assets or otherwise conceal all visible usage of the
Retained IP.
     4.2 Further Assurances. From time to time on and after the Closing and
without further consideration except as provided in this Agreement, the parties
shall each deliver or cause to be delivered to any other party at such times and
places as shall be reasonably requested, such additional instruments as any of
the others may reasonably request for the purpose of carrying out this Agreement
and the Transactions. Sellers, also without further consideration, agree to
cooperate with Buyer and to use their reasonable commercial efforts to have
their officers and employees cooperate on and after the Closing Date in
furnishing to Buyer or its advisors (a) information requested by Buyer with
respect to the Assets and the Business, (b) information, evidence, testimony,
and other assistance in connection with obtaining all necessary Permits and
approvals and in connection with any third party actions, proceedings,
arrangements or disputes of any nature with respect to matters pertaining to all
periods prior to the Closing Date and (c) updated loss-claims related to the
Business with respect to periods prior to the Closing Date and any resolution
thereof; provided, however, that this obligation shall not apply to disputes
among the parties, and that Sellers shall not be required to expend any sum of
money toward that end beyond reasonable and typical overhead expenditures and
outside counsel fees and costs. Buyer, also without further consideration,
agrees to cooperate with Sellers and to use its reasonable commercial efforts to
have its officers and employees cooperate on and after the Closing Date in
furnishing to Sellers information, evidence, testimony, and other assistance
(including reasonable access to the Assets, including the Land and the Leased
Real Property) in connection with any third party actions, proceedings,
arrangements or disputes of any nature with respect to matters pertaining to all
periods prior to the Closing Date; provided, however, that this obligation shall
not apply to disputes among the parties, and that Buyer shall not be required to
expend any sum of money toward that end beyond reasonable and typical overhead
expenditures and outside counsel fees and expenses.

9



--------------------------------------------------------------------------------



 



     4.3 Billing, Cash Processing and Scale Software (TRUX) Services. For a
period of up to 60 days following the Closing Date, at the request of Buyer,
Sellers shall perform the billing, cash processing and scale software
(TRUX) services relating to the Business for Buyer’s account and without
additional consideration to Sellers. Sellers agree to perform the billing, cash
processing and scale software (TRUX) services in accordance with past practices
of Sellers. All payments made to Sellers on behalf of Buyer after the Closing
and relating to the Assets shall be deemed to be the property of Buyer. The
parties agree that after the Closing they will transfer and deliver to the
other, from time to time and at least once per week, any cash, checks or other
property that they may receive on or after the Closing which properly belongs to
the other party. During such 60-day period, Buyer shall reimburse Sellers for
their and their Affiliates’ reasonably documented out-of-pocket and internal
costs in providing the services pursuant to this Section 4.3.
     4.4 Blanket Lien Releases. The Assets are encumbered by blanket liens in
favor of various lenders to Sellers’ Affiliates (the “Blanket Liens”), all of
which liens will be released concurrently with the Closing. Within 60 days after
the Closing Date, Sellers shall deliver evidence to Buyer of the release of any
security interests reflecting such Blanket Liens.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLERS
     Sellers, jointly and severally, represent and warrant to Buyer that the
statements contained in this Article V: (a) except as set forth in the
Disclosure Schedules, are correct and complete as of the date of this Agreement;
(b) will be correct and complete as of the Closing Date (as though made then and
as though the Closing Date were substituted for the date of this Agreement
throughout this Article V), subject to supplements to the Disclosure Schedules
as provided in Section 7.7, and except for those representations and warranties
that, by their terms or nature, speak as of a specific date that is not the
Closing Date; and (c) shall survive the Closing in accordance with Section 11.1.
Each matter referred to in any Disclosure Schedule shall be deemed to have been
disclosed for all relevant purposes in all other parts or sections of all other
Disclosure Schedules.
     5.1 Organization; Authority; Ownership.
          (a) Each Seller is a corporation duly organized, validly existing and
in good standing under the laws of the state of its incorporation and is duly
authorized, qualified and licensed under all Applicable Laws to carry on the
Business in the places and in the manner in which the Business is presently
conducted, except for where the failure to be so authorized, qualified and
licensed would not have a material adverse effect on the Business.
          (b) Each Seller has all necessary power and authority to enter into
this Agreement and the Ancillary Agreements to which it is a party, to
consummate the Transactions and perform its obligations under this Agreement and
the Ancillary Agreements to which it is a party.
     5.2 Binding Effect. At or before the Closing, the execution, delivery and
performance of this Agreement and the Ancillary Agreements by Sellers will be
within their

10



--------------------------------------------------------------------------------



 



respective corporate powers and will have been approved by all requisite action
of Sellers, and no other proceedings on the part of Sellers will be necessary to
authorize the execution and delivery of this Agreement and the Ancillary
Agreements or the consummation by Sellers of the Transactions and the
performance of their obligations under this Agreement and the Ancillary
Agreements to which they are parties. This Agreement has been, and upon
delivery, the Ancillary Agreements to which they are parties will be, duly
executed and delivered by each Seller and, assuming the due authorization,
execution and delivery by Buyer, constitutes and will constitute the valid and
legally binding agreement of Sellers enforceable against Sellers in accordance
with their respective terms.
     5.3 Permits. Sellers and the Company have all material Permits necessary to
enable them to own the Assets and conduct the Business as currently conducted.
To Sellers’ knowledge, except as set forth on Schedule 5.3, Sellers and the
Company are and have been in material compliance with the terms and conditions
of all Permits and all of the Permits are now valid, in good standing and in
full force and effect. Sellers shall not undertake, following the Closing, any
challenges to the Permits or applications for Permits.
     5.4 Assets; Personal Property.
          (a) Except for (i) the items listed on Schedule 5.4(a) and (ii) the
Excluded Assets, the Assets include all the material properties, assets, rights,
licenses, permits and contracts, wherever located (including any items located
on a customer’s site), whether tangible or intangible, real, personal or mixed,
that are currently used, owned by, leased by or in the possession of Sellers or
the Company principally in connection with the Business.
          (b) All of the Assets are either owned by Sellers or the Company or
leased by Sellers or the Company under an agreement set forth on Schedule 5.4(b)
(the “Assumed Leases”). To Sellers’ knowledge, each Assumed Lease is in full
force and effect and constitutes valid and binding obligations of the parties
thereto and their successors. To Sellers’ knowledge, no default has occurred nor
has there occurred an event or condition that with the passage of time or the
giving of notice (or both) would constitute a default by Sellers or the Company,
as the case may be, or any other party to any Assumed Lease.
          (c) At the Closing, Sellers or the Company, as applicable, shall have
good and marketable title to the owned Assets and enforceable leasehold interest
in the leased Assets, free and clear of all Encumbrances other than Permitted
Exceptions and the Blanket Liens that will be released as provided in
Section 4.4. By virtue of the grant, conveyance, sale, transfer, and assignment
of the Assets under the Deeds and the Bill of Sale, Buyer shall receive good and
marketable title to the Assets, free and clear of all Encumbrances other than
Permitted Exceptions and Blanket Liens that will be released as provided in
Section 4.4.
     5.5 Real Property.
          (a) Except as shown on the Title Commitments, Sellers or the Company,
as applicable, have good and valid title in fee simple to the Land and a valid
leasehold interest in the Leased Real Property, and at Closing good and valid
fee simple title to the Land and a valid

11



--------------------------------------------------------------------------------



 




leasehold interest in the Leased Real Property shall be conveyed to Buyer or
retained by the Company, as the case may be,free of all Encumbrances, subject to
the Permitted Exceptions.
          (b) Except as set forth on Schedule 5.5(b):
               (i) There are no Proceedings pending and brought by, or to
Sellers’ knowledge, threatened by, any third Person that would result in a
change in the allowable uses of the Land or the Leased Real Property or that
would modify the right of Buyer to use the Land or the Leased Real Property for
its current uses after the Closing Date.
               (ii) Except for Permitted Exceptions, no Person except Sellers or
the Company has a present or future right to possession or occupancy or use of
all or any part of the Land.
               (iii) There are no Proceedings (including condemnation or eminent
domain proceedings) pending or, to Sellers’ knowledge, threatened against all or
any part of the Land.
               (iv) Neither Sellers nor the Company have received any written
notice of (A) any violation of any applicable zoning ordinance, building code,
use or occupancy restriction, covenant, condition or restriction of record or
any other violation of applicable law relating to the Land, the Leased Real
Property or the improvements thereon or (B) any pending special assessments
affecting all or any part of the Land (except as shown on the Title Commitments)
or the Leased Real Property.
               (v) To Sellers’ knowledge, there are no unrecorded contracts,
leases, easements or other agreements or claims of third parties affecting the
use, title, occupancy or development of the Land, and no Person has any right of
first refusal, option or the right to acquire, lease or otherwise use all or any
part of the Land.
               (vi) To Sellers’ knowledge, no fact or condition exists which
will result in the termination, restriction or modification of any currently
existing access to or from the Land or the Leased Real Property and any public
rights of ways and roads.
          (c) Neither Seller nor the Company is a “foreign person” as the term
is defined in Section 1445 of the Code and any applicable regulations
promulgated thereunder.
     5.6 Contracts.
          (a) Listed on Schedule 5.6 is a complete and accurate list of all
(i) Customer Contracts that accounted for annual revenues in excess of $100,000
during the 12 months ended May 31, 2006 (“Material Customer Contracts”),
(ii) Employee Contracts, and (iii) contracts to which Sellers or the Company are
parties and by which the Assets are affected or bound (the “Other Contracts”)
which: (A) are franchise agreements with a municipality or any governmental
branch, agency or body; (B) relate to the ownership or use of real property
(including the Land and the Leased Real Property); (C) relate to the purchase or
lease of any fixed asset with respect to the Business, whether or not such
purchase or lease was made in the ordinary course of business, for an aggregate
price in excess of $100,000 in any 12 month

12



--------------------------------------------------------------------------------



 




period; (D) contain a covenant or agreement limiting the freedom of any of the
parties thereto to compete in any line of business or in any location; or
(E) have payment obligations (whether to or by Sellers or the Company) in excess
of $100,000 in any 12 month period, in each case as of the date of this
Agreement. True and complete copies of each such contract have been made
available to Buyer. The disclosure of a contract on Schedule 5.6 shall not
constitute a representation that such contract satisfies one or more of the
foregoing criteria.
          (b) To Sellers’ knowledge, and except as set forth in Schedule 5.6,
all Material Customer Contracts, Employee Contracts and Other Contracts are in
full force and effect and are valid, binding and enforceable against the
respective parties thereto in accordance with their respective provisions. To
Sellers’ knowledge, no default has occurred nor has there occurred an event or
condition which with the passage of time or the giving of notice (or both) would
constitute a default by Sellers or the Company, as the case may be, or any other
party to any such contract. Except as set forth on Schedule 5.6, neither Sellers
nor the Company have received any written notice that any Person intends or
desires to modify, waive, amend, rescind, release, cancel or terminate any
Material Customer Contract, Employee Contract and Other Contract.
          (c) Except as set forth on Schedule 5.6(c), neither Sellers nor the
Company have any unfulfilled obligations to sellers under the various purchase
agreements pursuant to which they acquired the Assets, including any obligations
to pay additional purchase price, royalties or other amounts. Neither Sellers
nor the Company are parties to any contract which would permit the other party
thereto to put assets to the Company at any time. Neither Sellers nor the
Company are parties to any disposal agreements that are not listed on
Schedule 5.6.
     5.7 Employees; Compensation.
          (a) Attached as Schedule 5.7 is a complete and accurate list of
(i) all Business Employees, (ii) their rate of compensation as of the date of
delivery of the Disclosure Schedules, (iii) any bonus, incentive or compensation
plans (other than plans subject to ERISA) in which they participate, (iv) any
vacation plans, including accruals thereunder, and (v) any severance plans,
agreements, arrangements or obligations relating to any such employee, including
any amounts owed to any such employee thereunder as of the Closing Date or
arising out of or in connection with the consummation of the Transactions or the
performance of the parties’ respective obligations under this Agreement and the
Ancillary Agreements.
          (b) Except (i) as otherwise contemplated by this Agreement or the
Ancillary Agreements, (ii) as set forth on Schedule 5.7, and (iii) for employees
governed by Employee Contracts, each Business Employee is an employee at will.
     5.8 Compliance with Law; No Conflicts.
          (a) Except as set forth in Schedule 5.8(a): (i) to Sellers’ knowledge,
the Business is being operated in compliance in all material respects with all
Applicable Laws; (ii) neither Sellers nor the Company are involved in any
litigation or administrative proceeding relating to the Assets or the Business
seeking to impose fines, penalties or other liabilities or seeking injunctive
relief for violation of any Applicable Laws or Permits; and (iii) to Sellers’

13



--------------------------------------------------------------------------------



 




knowledge there is no pending investigation or other form of review relating to
Sellers (with respect to the Business), the Company or the Assets with respect
to any Applicable Law or Permit.
          (b) Except as set forth in Schedule 5.8(b), the execution, delivery
and performance of this Agreement, the Ancillary Agreements, the consummation of
the Transactions and the fulfillment of the terms of this Agreement and the
Ancillary Agreements by Sellers do not and will not:
               (i) conflict with, or result in a breach or violation of the
Certificate of Incorporation and Bylaws of Sellers or the Articles of
Organization and Operating Agreement of the Company;
               (ii) to Sellers’ knowledge, conflict with, or result in the
creation or imposition of any Encumbrance on the Assets or Business pursuant to:
(A) any Applicable Law to which Sellers or the Company or any of their
respective properties are subject, or (B) any judgment, order or decree to which
Sellers or the Company are bound or any of their respective property is subject;
or
               (iii) except for the notices, consents or approvals required
under any Material Customer Contracts, Employee Contracts and Other Contracts
required to be listed on Schedule 5.6, the Permits and the Assumed Leases
(collectively, the “Required Consents”), (A) require Sellers or the Company to
provide notice to, or obtain the consent or approval of, any governmental
authority or agency or other third Person, (B) constitute a default under or
give rise to any right of termination, cancellation or acceleration of, or to a
loss of any benefit to which a Seller or the Company is entitled under such
Material Customer Contracts, Employee Contracts Other Contracts, Permits or
Assumed Leases or (C) result in the creation or imposition of any Encumbrance on
any Asset.
          (c) All of the Required Consents are listed on Schedule 5.8(c).
     5.9 Taxes. Except as set forth on Schedule 5.9, with respect to the
Business:
          (a) Sellers and the Company, either separately or as members of an
Affiliated Group, have completed and timely filed all Tax Returns required to be
filed with any Tax authority, and have paid (or have had paid on their behalf)
all Taxes shown as due and payable thereon. Such Tax Returns reflect all Taxes
due and payable with respect to the periods covered by them. There is no Tax
Return filed by Sellers or the Company, either separately or as a member of an
Affiliated Group, and there are no outstanding assessments or Taxes otherwise
due for any Pre-Closing Period, that will result, on or after the Closing Date,
in any Taxes or other governmental charges upon the Assets or Buyer, whether as
a transferee of the transferred assets or otherwise. There are no Encumbrances
for Taxes on any of the Assets other than Encumbrances for Taxes not yet due and
payable.
          (b) There is no actual pending or, to Sellers’ knowledge, threatened
or expected claim, audit, investigation, dispute or other proceeding concerning
any Taxes of Sellers or the Company that will result in a claim against any of
the Assets.

14



--------------------------------------------------------------------------------



 



     5.10 Litigation. Except as set forth on Schedule 5.10, (a) there are no
Proceedings pending or, to Sellers’ knowledge, threatened, against Sellers or
the Company relating to the Assets or the Business or that could interfere with
the consummation of the Transactions, at law or in equity, before any federal,
state or local court or regulatory agency, or other governmental or private
authority and (b) there are no existing orders, judgments or decrees of any
governmental or private authority affecting any of the Assets or the Business.
     5.11 Financial Statements. Sellers have set forth in Schedule 5.11 true and
complete copies of (a) the internal, unaudited, compiled balance sheets of
Sellers and the Company relating to the Business and the Assets as of May 31,
2006 (the “Balance Sheet Date”), and the related internal, unaudited statements
of income for the 12 months then ended (collectively, “Sellers’ Financial
Statements”). Sellers’ Financial Statements are the financial statements used by
Sellers and the Company to operate the Business, except that they do not include
all intercompany transactions. Except as provided in Schedule 5.11, Sellers’
Financial Statements were prepared in accordance with GAAP, but because the
Business are part of a larger organization, Sellers’ Financial Statements omit
certain corporate level adjustments for assets, accruals or charges that would
be required to be recorded if Sellers’ Financial Statements were prepared on a
stand alone entity basis, including those set forth on Schedule 5.11. Sellers’
Financial Statements fairly present in all material respects the financial
position of Sellers and the Company relating to the Business and Assets as of
the dates thereof and the results of Sellers’ and the Company’s operations for
the periods then ended.
     5.12 Conduct of Sellers’ Business. Since the Balance Sheet Date, except as
disclosed on Schedule 5.12 or as contemplated by this Agreement, there has not
been any:
          (a) sale or transfer of, or any agreement to sell or transfer, any of
the Assets, or any plan, agreement or arrangement granting any preferential
right to purchase or acquire any interest in any of the Assets, or requiring
consent of any Person to the transfer and assignment of any of the Assets, in
each case other than in the ordinary course of business;
          (b) waiver of any material rights or claims of Sellers or the Company
related to the Assets;
          (c) material breach, amendment or termination of any Material Customer
Contract, Employee Contract, Other Contract, Permit, Assumed Lease or Permit;
          (d) material transaction by Sellers or the Company outside the
ordinary course of business with respect to the Assets or the Business; or
          (e) action by Sellers or the Company committing to do any of the
foregoing.
     5.13 Environmental Compliance; Hazardous Materials; Disposal Sites.
          (a) Except as set forth in Schedule 5.13(a), to Sellers’ knowledge:
               (i) Since January 1, 2003, neither Sellers nor the Company have
ever owned, leased, had an interest in, generated, transported, stored, handled,
recycled, reclaimed,

15



--------------------------------------------------------------------------------



 



disposed of, or contracted for the disposal of, Hazardous Materials or solid
waste in connection with the Business, except in material compliance with all
Environmental Laws;
               (ii) Since January 1, 2003, there have been no Releases of any
Hazardous Materials into the environment or onto, under or about the Land in
connection with the Business, except in compliance with all Environmental Laws;
               (iii) No portion of the Land is on a CERCLA or similar state or
federal list and neither Sellers nor the Company has been advised that they are
a potentially responsible party with respect to the Assets; and
               (iv) No Encumbrances with respect to Environmental Damages have
been imposed against Sellers or the Company (insofar as they relate to any of
the Assets) or any of the Assets under CERCLA, any comparable state statute or
other Applicable Law.
          (b) Except as set forth in Schedule 5.13(b), with respect to the
Business, neither Sellers nor the Company have received any written notice or
other written communication from any federal, state or local governmental or
regulatory authority or unaffiliated third Person alleging or relating to the
investigation of any alleged (i) material violation of Environmental Law or (ii)
material liability or potential liability for any Environmental Damages, other
than those that have been fully resolved without further liability or obligation
to Sellers or the Company. Without limiting the generality of the foregoing,
neither Sellers nor the Company are subject to any outstanding notice of
violation issued by a regulatory authority with respect to the Business or
Assets.
          (c) Included on Schedule 5.13(c) is a complete list of the names and
addresses of all disposal sites (including Hazardous Materials disposal sites)
used currently or in the past by Sellers or the Company in connection with the
Business.
     5.14 Corrupt Practices. Except in compliance with all Applicable Laws,
neither Sellers nor the Company nor any of their respective officers, directors,
employees or agents, have, directly or indirectly, ever made, offered or agreed
to offer anything of value to (a) any employees, representatives or agents of
any customers of the Business for the purpose of attracting business or (b) with
respect to the Business, any domestic governmental official, political party or
candidate for government office or any of their employees, representatives or
agents.
     5.15 Accounts Receivable. All Accounts Receivable represent, or will
represent as of Closing, valid obligations from sales actually made or services
actually performed by Sellers or the Company in the ordinary course of business,
except that the Accounts Receivable may include certain pre-billed services. To
Sellers’ knowledge, no Account Receivable is subject to a valid defense, set-off
or counterclaim.
     5.16 Affiliates’ Relationships.
          (a) Schedule 5.16 contains an accurate and complete list of all
material contractual arrangements between Sellers and any Affiliate thereof that
(i) are currently in effect and (ii) relate to the Assets.

16



--------------------------------------------------------------------------------



 



          (b) No Affiliates of Sellers other than Sellers and the Company are
presently engaged in business activities in the Area.
     5.17 Performance Bonds; Letters of Credit; Financial Assurances. Set forth
on Schedule 5.17 are all of the outstanding performance bonds, letters of credit
and other financial assurances provided by or on behalf of Sellers or the
Company with respect to the Assets.
     5.18 Employment and Labor Matters.
          (a) Except as set forth in Schedule 5.18, with respect to the
Business, neither Sellers nor the Company are a party to (i) any collective
bargaining agreement, (ii) any material agreement respecting the employment of
any Business Employee other than the Employee Contracts, or (iii) any material
agreement for the provision of consulting or other professional services which
is not cancelable without penalty on less than 30 days’ notice.
          (b) Except as set forth in Schedule 5.18, within the last five years
neither Sellers nor the Company have experienced any material labor disputes,
union organization attempts or any work stoppage due to labor disagreements in
connection with the Business.
          (c) Except to the extent set forth in Schedule 5.18, with respect to
the Business, (i) there is no unfair labor practice charge or complaint against
Sellers or the Company pending or, to Sellers’ knowledge, threatened; (ii) there
is no labor strike, dispute, request for representation, slowdown or stoppage
actually pending or, to Sellers’ knowledge, threatened against or affecting
Sellers or the Company nor any secondary boycott with respect to services of
Sellers or the Company; (iii) no question concerning representation has been
raised to Sellers or the Company or, to Sellers’ knowledge, is threatened
respecting the Business Employees; and (iv) there are no administrative charges,
court complaints or written threatened complaints against Sellers or the Company
concerning alleged employment discrimination or other employment related matters
pending or, to Sellers’ knowledge, threatened before the U.S. Equal Employment
Opportunity Commission or any other governmental entity.
     5.19 The Company. With respect to the Company, Sellers represent and
warrant as follows:
          (a) The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Arizona and is duly
authorized, qualified and licensed under all Applicable Laws to carry on the
Business in the places and in the manner in which the Business is presently
conducted, except for where the failure to be so authorized, qualified and
licensed would not have a material adverse effect on the Business.
          (b) The Company does not own or control (directly or indirectly) any
equity interest or investment in any corporation, partnership, joint venture,
association or other business organization. The Company has no subsidiaries.
          (c) Waste Services, Inc. owns all of the membership interests in the
Company free and clear of any adverse claim of any other Person, including any
Encumbrances, except for general restrictions on transferability imposed by
applicable securities laws and Blanket Liens.

17



--------------------------------------------------------------------------------



 



          (d) There are no outstanding (i) subscriptions, options, calls, puts,
contracts, commitments, understandings, restrictions, arrangements, rights or
warrants, including any right of conversion or exchange under any outstanding
security, debenture, instrument or other agreement obligating the Company or
Sellers to issue, deliver or sell, or cause to be issued, delivered or sold,
additional membership interests in the Company or obligating the Company or
Sellers to grant, extend or enter into any such agreement or commitment, or
(ii) obligations of the Company to repurchase, redeem or otherwise acquire any
securities referred to in clause (i) above. There are no voting trusts, proxies
or other agreements or understandings to which the Company is a party or is
bound with respect to the voting of the membership interests of the Company.
          (e) As of the Closing, the Company will have no assets other than the
Assets set forth in Section 1.1, nor any obligations or liabilities other than
obligations and liabilities expressly assumed by Buyer as described in
Section 10.2. Any assets other than those set forth in Section 1.1 shall be
transferred prior to the Closing to Sellers or their designee, and any
obligations or liabilities other than those assumed by Buyer as described in
Section 10.2 shall be assumed by Sellers prior to the Closing.
     5.20 No Other Representations. Sellers are not making any representations
or warranties, expressed or implied, of any nature whatsoever except as
specifically set forth in this Agreement.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to Sellers that the statements contained in
this Article VI: (a) except as set forth in the Disclosure Schedules, are
correct and complete as of the date of this Agreement; (b) will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this
Article VI), except for those representations and warranties that, by their
terms or nature, speak as of a specific date that is not the Closing Date; and
(c) shall survive the Closing in accordance with Section 11.1.
     6.1 Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the state of its
organization and is duly authorized, qualified and licensed under all Applicable
Laws to carry on the Business in the places and in the manner in which the
Business are presently conducted, except for where the failure to be so
authorized, qualified and licensed would not have a material adverse effect on
the Business.
     6.2 Authority. Buyer has all necessary power and authority to enter into
this Agreement and the Ancillary Agreements and to consummate the Transactions
and perform its obligations under this Agreement and the Ancillary Agreements.
     6.3 No Conflicts. The execution, delivery and performance of this
Agreement, the Ancillary Agreements, the consummation of the Transactions and
the fulfillment of the terms of this Agreement and the Ancillary Agreements by
Buyer do not and will not:

18



--------------------------------------------------------------------------------



 



          (a) conflict with, or result in a breach or violation of the Articles
of Organization or Operating Agreement of Buyer, or result in the creation or
imposition of any Encumbrance on any properties of Buyer pursuant to: (i) any
law or regulation to which either Buyer or any of its property is subject, or
(ii) any judgment, order or decree to which either Buyer is bound or any of its
property is subject; or
          (b) require Buyer to provide notice to, or to obtain the consent or
approval of, any governmental authority or agency or any other third Person.
     6.4 Binding Effect. The execution, delivery and performance of this
Agreement and the Ancillary Agreements by Buyer are within its powers and have
been approved by all requisite action of Buyer, and no other proceedings on the
part of Buyer are necessary to authorize the execution and delivery of this
Agreement and the Ancillary Agreements, the consummation by Buyer of the
Transactions and the performance of the parties’ respective obligations under
this Agreement and the Ancillary Agreements. This Agreement has been, and upon
delivery, the Ancillary Agreements will be, duly executed and delivered by Buyer
and, assuming the due authorization, execution and delivery by Sellers,
constitutes and will constitute the valid and legally binding agreement of Buyer
enforceable against Buyer in accordance with their respective terms.
     6.5 Independent Investigation. Buyer has conducted an independent
investigation of the Assets and the Business. Buyer acknowledges that, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, (i) THE ASSETS AND THE BUSINESS ARE
CONVEYED “AS IS, WHERE IS” AND “WITH ALL FAULTS,” AND (ii) SELLERS HAVE NOT
MADE, AND SELLERS HEREBY EXPRESSLY DISCLAIM AND NEGATE, ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, OF ANY KIND OR NATURE WHATSOEVER RELATING TO THE
ASSETS OR THE BUSINESS (INCLUDING ANY IMPLIED OR EXPRESSED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE). As of the date of this
Agreement, Buyer is not aware of any breach of the representations or warranties
made by Sellers in Article V.
ARTICLE VII
COVENANTS
     7.1 Access to Land and Records; Due Diligence Period.
          (a) After the date of this Agreement, Sellers will afford to or obtain
for the officers and authorized representatives of Buyer reasonable access to
the Land (including for the purpose of permitting Buyer to perform or cause to
be performed, at Buyer’s sole risk and expense, all testing, inspections and
other procedures reasonably considered desirable by Buyer), the Leased Real
Property, the Assets, sites, and the books and records of Sellers related to the
Business, all upon reasonable notice and conducted at times agreed to by
Sellers, which agreement shall not be unreasonably withheld. Without limiting
the generality of the foregoing, Buyer shall have the right to conduct Phase I
environmental investigations of the Land and the right to conduct Phase II
environmental investigations of the Land if the results of the Phase I

19



--------------------------------------------------------------------------------



 




environmental investigations indicate that a Phase II investigation is necessary
or desirable. In the event that Buyer concludes that a Phase II environmental
investigation of the Land is necessary or desirable, Sellers will allow access
to Buyer and its consultants to the Land for the purposes of conducting such an
investigation. Such access shall be granted in accordance with an access
agreement to be agreed upon by the parties.
          (b) Between the date of this Agreement and the Closing or the earlier
termination of this Agreement, Sellers shall furnish Buyer with such additional
financial and operating data and other information as to the Business as Buyer
may from time to time reasonably request, whether such information is in the
possession of Sellers or any of their Affiliates.
          (c) Between the date of this Agreement and the Closing or the earlier
termination of this Agreement, Sellers shall use commercially reasonable efforts
to cooperate with Buyer, its representatives, engineers, auditors and counsel in
the preparation of any documents or other materials that may be reasonably
required by any governmental agency. The parties shall cause all information
obtained in connection with the negotiation of this Agreement to be treated as
confidential in accordance with the provisions of Article XIII.
          (d) All access and testing shall be coordinated with Sellers, and
Buyer and its agents and employees shall not enter the Land and perform
inspections or meet with employees unless accompanied by a representative of
Sellers. Sellers shall have the right to delay access or testing until such time
that the access or testing, in the reasonable judgment of Sellers, will not
materially interfere with the operations of the Business. Sellers shall have the
right to require that access and testing be conducted on weekends or after
hours, and shall have the right to limit access to employees to only those that
are designated by Sellers.
          (e) Buyer agrees to return the Land and the Leased Real Property to
its condition as of the date of this Agreement to the extent there are any
alterations to the Land or the Leased Real Property attributable to its exercise
of its rights pursuant to this Section 7.1, and Buyer shall indemnify and save
harmless Sellers from all costs of returning the Land and the Leased Real
Property to such condition. If Buyer does not promptly perform such work,
Sellers shall have the right to perform, or cause to be performed, such work and
to obtain reimbursement for the costs of such work (including legal and
consulting fees) from Buyer, which costs shall be payable by Buyer to Sellers
upon demand.
     7.2 Activities of Sellers Prior to Closing. Between the date of this
Agreement and the Closing or the earlier termination of this Agreement, Sellers
shall, or shall cause the Company to, as appropriate:
          (a) carry on the Business in the ordinary and usual course consistent
with past practice; provided, however, that Sellers shall have no obligation to
purchase any vehicles pursuant to this Section 7.2 or otherwise;
          (b) maintain the Assets in as good working order and condition as at
present, ordinary wear and tear excepted;

20



--------------------------------------------------------------------------------



 



          (c) use commercially reasonable efforts to maintain their
relationships with suppliers, customers, consultants, employees, independent
contractors, government agencies, communities and others having business
relations with Sellers in the operation of the Business, and promptly notify
Buyer of the loss of any customer or group of customers material to the
Business;
          (d) use commercially reasonable efforts to provide balance sheets and
the related statements of income for the Business for each month following the
date of this Agreement; and
          (e) provide all commercially reasonable assistance to Buyer to provide
for an orderly transfer of the Assets and the Business from Sellers to Buyer.
     7.3 Prohibited Activities Prior to Closing. Between the date of this
Agreement and the Closing or earlier termination of this Agreement, except as
contemplated by this Agreement, Sellers shall not (as its relates to the
Business), and shall cause the Company not to, without the prior written consent
of Buyer, which consent will not be unreasonably withheld:
          (a) engage in any practice, take any action, fail to take any action
or enter into any transaction which could cause any representation or warranty
of Sellers in this Agreement to be untrue or result in a breach of any covenant
made by Sellers in this Agreement;
          (b) breach, amend (except in the ordinary course of business) or
terminate any material Assumed Lease, Permit, Material Customer Contract,
Employee Contract or Other Contract;
          (c) enter into any transaction outside the ordinary course of the
business of Sellers or otherwise prohibited under this Agreement;
          (d) sell, transfer, lease or otherwise dispose of any Assets, other
than in the ordinary course of business; provided, however, that the foregoing
restriction shall not prevent Sellers from selling scrap containers that have no
net book value on Sellers’ Financial Statements;
          (e) except in the ordinary course of business, cause or, except in the
ordinary course of business, permit to exist any Encumbrance, covenant,
condition, restriction, assessment, easement, right of way, obligation,
encroachment or liability (“Title Defect”) whatsoever with respect to the Land
or the Leased Real Property;
          (f) materially change or increase any compensation payable to, or
benefits made available to, any Business Employees, except to the extent
required by law or in the ordinary course of business consistent with past
practice;
          (g) except in the ordinary course of business, relinquish, or seek to
modify or amend any substantive term of, any Permit, other than in the ordinary
course of business consistent with the past practice of the Business; or
          (h) agree to do any of the foregoing.

21



--------------------------------------------------------------------------------



 



     7.4 Contact with Government Officials and Customers. Sellers shall use
their commercially reasonable efforts to cooperate with Buyer in making contact
with the appropriate governmental agencies and officials having information
about or jurisdiction over Sellers, the Business, the Land, the Leased Real
Property, the Assets or the obligations or rights of Sellers, including
environmental and land use agencies and officials, to assist Buyer in completing
its regulatory evaluation of the Business and the Assets and securing any
consents necessary to transfer the Permits or in securing new permits. Buyer and
Sellers shall use commercially reasonable efforts to obtain before Closing all
consents necessary to transfer the Permits (or Buyer will use commercially
reasonable efforts to obtain new permits for any non-transferable Permits), the
Customer Contracts and the Assumed Leases to Buyer at the Closing. Buyer
acknowledges and agrees that it shall not contact the Business Employees
regarding the acquisition of the Business by Buyer and the treatment of such
Business Employees in connection therewith, or any customers; in each case until
the Closing.
     7.5 Public Announcements. Except as otherwise required by Applicable Law or
the rules of the New York Stock Exchange or the Nasdaq Stock Market, the parties
agree that: (a) except as provided below, no press release or other written
communication shall be issued by Sellers, on the one hand, or Buyer, on the
other hand, which makes reference in any way to the other party; (b) no press
release or other written communication shall be issued by Sellers, on the one
hand, or Buyer, on the other hand, containing information regarding this
Agreement or the Transactions (including the fact that the Transactions are
being discussed or the terms of the Transactions) without the prior written
approval of both Sellers and Buyer, which approval may not be unreasonably
withheld. The parties shall consult with each other concerning the means by
which Sellers’ and the Company’s employees, customers and suppliers and others
having dealings with Sellers and the Company will be informed of the
Transactions. Nothing in this Section 7.5 shall restrict Buyer’s ability to
contact the parties listed in Section 7.4 who are permitted to be contacted
pursuant to Section 7.4 with respect to the Transactions.
     7.6 Standstill Agreement. Unless and until this Agreement is terminated
pursuant to Article XII without the Closing having taken place, Sellers will
not, and will cause the Company not to, directly or indirectly (through a
representative, agent, employee or otherwise) solicit or accept offers for the
Assets or the Business or for a merger, stock sale, consolidation or other
business combination involving the Assets or the Business, or respond to
inquiries from, provide or share information with, negotiate with or in any way
facilitate inquiries or offers from, third parties who express or who have
expressed an interest in acquiring the Assets or the Business by merger, stock
sale, consolidation or other business combination.
     7.7 Supplements to Sellers’ Schedules. From time to time prior to the date
five days prior to Closing, Sellers may supplement and update any of Sellers’
Disclosure Schedules delivered pursuant to this Agreement to make the
information set forth therein complete and accurate, so long as such supplement
or update does not disclose any event, fact or condition that, individually or
in the aggregate, could result in Material Adverse Change. In the event such
supplement or update discloses an event or condition that could result in
Material Adverse Change, then Buyer may terminate this Agreement under
Section 9.6.

22



--------------------------------------------------------------------------------



 



     7.8 Employees and Employee Benefits.
          (a) Effective as of the Closing Date, Buyer shall offer employment to
all Business Employees who on the Closing Date are actively at work and meet
Buyer’s standard hiring criteria unless Buyer notifies Sellers that it does not
intend to hire one or more Business Employees at least 30 days prior to the
Closing Date (each, an “Active Employee”). For purposes of this Agreement, any
Business Employee who is not actively at work on the Closing Date solely because
of vacation, holiday, sick leave, maternity or paternity leave, military leave,
jury duty, or bereavement leave, shall be deemed an Active Employee. Each
Business Employee who accepts Buyer’s offer of employment is referred to as a
“Transferred Employee.”
          (b) Sellers shall retain sole responsibility for all obligations,
claims, liabilities and commitments under Sellers’ Plans and compensation
practices, including severance benefits, if any, payable to Business Employees
as a result of the Transactions and accrued vacation benefits, if any. Sellers
shall retain all liabilities and obligations to Business Employees and their
eligible dependents in respect of health insurance required by the Consolidated
Omnibus Budget Reconciliation Act of 1985, the Health Insurance Portability and
Accountability Act of 1996 and applicable state law.
          (c) Buyer agrees to use commercially reasonable efforts to cooperate
with and assist Sellers in eliminating the need for Worker Adjustment and
Retraining Notification Act (the “WARN Act”) notifications by offering
employment to sufficient numbers of Business Employees in accordance with the
following sentence. Such offers of employment will be subject to each such
Business Employee satisfying Buyer’s standard hiring criteria, including drug
testing, background check and driver safety criteria. To further assist in
avoiding WARN notification requirements, Buyer will retain sufficient numbers of
Business Employees hired pursuant to the preceding sentence for at least 90 days
following the Closing unless terminated earlier for cause. If notwithstanding
Buyer’s compliance with the preceding provisions of this Section 7.8(c) WARN
notification is nonetheless required, Sellers agree to provide any required
notice under the WARN Act, and any similar state or non-U.S. Applicable Law, and
to otherwise comply with any such applicable law with respect to any “plant
closing” or “mass layoff” (as defined in the WARN Act or any similar state or
non-U.S. Applicable Law) or group termination or similar event affecting
Business Employees occurring prior to or as a result of the consummation of the
Transactions.
          (d) All Business Employees who are employed by Buyer from and after
Closing shall be given credit for their years of service with Sellers in
determining their entitlement to Buyer’s severance and other length-of-service
related employee benefits.
     7.9 HSR Approval. Sellers and Buyer undertake and agree to file as promptly
as practicable following the execution of this Agreement all documents required
under the HSR Act. Sellers and Buyer shall use commercially reasonable efforts
to cooperate with each other with respect to such filing, and shall respond as
promptly as reasonably practicable to any inquiries received from the FTC or the
Antitrust Division for additional information or documentation and to all
inquiries and requests received from any other local, state or federal
governmental authority in connection therewith. Each party shall (a) subject to
Applicable Laws, promptly notify the other party of any written communication to
that party from the FTC,

23



--------------------------------------------------------------------------------



 



the Antitrust Division or any other governmental entity relating to this
Agreement and, subject to Applicable Law, permit the other party to review in
advance any proposed written communication to any of the foregoing relating to
this Agreement; (b) to the extent permitted by Applicable Laws, not agree to
participate in any substantive meeting or discussion with any governmental
authority in respect of any filings, investigation or inquiry concerning this
Agreement or the Transactions unless it consults with the other party in advance
and, to the extent permitted by such governmental authority, gives the other
party the opportunity to attend and participate thereat; and (c) to the extent
permitted by Applicable Laws, furnish the other party with copies of all
correspondence, filings, and communications between them and their Affiliates
and their respective representatives on the one hand, and any government or
regulatory authority or members or their respective staffs on the other hand,
with respect to this Agreement and the Transactions.
     7.10 Termination of Contracts. Prior to the Closing, Sellers shall
terminate that certain Loaned Equipment Agreement & Supply Contract with Canyon
State Oil Co., Inc. for the facilities located at 1500 S. 7th Street, Phoenix,
Arizona, and that certain Loaned Equipment Agreement & Supply Contract with
Canyon State Oil Co., Inc. for the facilities located at Hwy 79 & Deepwell
Ranch, Florence, Arizona.
     7.11 City of Phoenix Settlement. From and after the Closing, Buyer will
cooperate with Sellers with respect to Sellers’ completion, at Sellers’ expense,
of the improvements to the 7th Street transfer station currently being
negotiated by Sellers with the City of Phoenix.
ARTICLE VIII
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS
     The obligations of Sellers to consummate the Transactions are subject to
the completion, satisfaction, or at their option, waiver, on or prior to the
Closing Date, of each of the following conditions.
     8.1 Representations and Warranties. The representations and warranties of
Buyer contained in this Agreement shall have been true and correct on and as of
the date made and shall be true and correct in all material respects on and as
of the Closing Date with the same effect as though such representations and
warranties had been made on and as of such date. Buyer shall have delivered to
Sellers a certificate of a duly authorized officer to the foregoing effect.
     8.2 Covenants. Each and all of the terms, covenants and conditions of this
Agreement to be complied with and performed by Buyer on or before the Closing
Date shall have been duly complied with and performed in all material respects.
Buyer shall have delivered to Sellers a certificate of a duly authorized officer
to the foregoing effect.
     8.3 No Legal Prohibition. No injunction or order shall be in effect
prohibiting consummation of the Transactions or which would make the
consummation of the Transactions unlawful.
     8.4 No Adverse Proceeding. No Proceeding shall have been instituted and be
pending before a court or any other governmental agency or body which seeks to
restrain or

24



--------------------------------------------------------------------------------



 



prohibit any of the Transactions; provided, however, that the provisions of this
Section 8.4 shall not apply if Sellers have directly or indirectly solicited or
encouraged any such Proceeding.
     8.5 Deliveries. Buyer shall be prepared to make or cause to be made the
deliveries described in Section 3.3 and Sections 3.4 through 3.8.
     8.6 Third Party Consents and Approvals. All materially necessary
governmental, regulatory and third party consents and approvals shall have been
obtained.
     8.7 Closing of Florida Transaction. The Florida Transaction shall be
prepared to close simultaneously with the Closing of the Transactions.
     8.8 HSR Act. The waiting period (and any extension thereof) under the HSR
Act applicable to the Transactions shall have expired or been earlier terminated
by the FTC or the Antitrust Division.
     8.9 Approval of Lenders. Sellers shall have obtained all necessary
approvals of the Transactions from its lenders.
     8.10 Release From Obligations. Effective as of the Closing, Sellers and
their affiliates shall be released from obligations to pay any royalties or
other amounts to the Cactus Landfill Sellers under the Cactus Landfill Royalty
Agreement or the Cactus Landfill Purchase Agreement.
ARTICLE IX
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
     The obligations of Buyer to consummate the Transactions are subject to the
completion, satisfaction or, at their option, waiver, on or prior to the Closing
Date, of each of the following conditions.
     9.1 Representations and Warranties. Subject to Section 7.7, the
representations and warranties of Sellers contained in this Agreement shall have
been true and correct on and as of the date made and shall be true and correct
in all material respects on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date.
Sellers shall have delivered to Buyer a certificate of a duly authorized officer
to the foregoing effect.
     9.2 Covenants. Each and all of the terms, covenants and conditions of this
Agreement to be complied with and performed by Sellers on or before the Closing
Date shall have been duly complied with and performed in all material respects.
Sellers shall have delivered to Buyer a certificate of a duly authorized officer
to the foregoing effect.
     9.3 No Legal Prohibition. No injunction or order shall be in effect
prohibiting consummation of the Transactions or which would make the
consummation of the Transactions unlawful.

25



--------------------------------------------------------------------------------



 



     9.4 No Adverse Proceeding. No Proceeding shall have been instituted and be
pending before a court or any other governmental agency or body which seeks to
restrain or prohibit any of the Transactions; provided, however, that the
provisions of this Section 9.4 shall not apply if Buyer has directly or
indirectly solicited or encouraged any such Proceeding.
     9.5 Deliveries. Sellers shall be prepared to make or cause to be made the
deliveries described in Section 3.2.
     9.6 No Material Adverse Change. No Material Adverse Change shall have
occurred since May 31, 2006; provided, however, that nothing disclosed in the
Disclosure Schedules (without giving effect to any supplements or updates made
by Sellers after the date of this Agreement) or the Sellers’ Financial
Statements, individually or in the aggregate, shall be deemed to be a Material
Adverse Change.
     9.7 Third Party Consents and Approvals. All materially necessary
governmental, regulatory and third party consents and approvals shall have been
obtained.
     9.8 Environmental Investigation Satisfactory. Buyer shall be satisfied in
all respects with the results of Phase I (and Phase II, if undertaken by Buyer)
environmental investigations respecting the Land; provided, however, that this
condition shall be deemed satisfied if Buyer gives written notice to Sellers
that Buyer objects to the results of a Phase I (or Phase II) environmental
investigation and Sellers elect to and promptly complete a cure of the matters
subject to the objection.
     9.9 Royalty Agreement for Cactus Landfill. Buyer shall have negotiated and
entered into, effective at Closing, a new royalty agreement with the Cactus
Landfill Sellers on terms and conditions satisfactory to Buyer, in its sole
discretion, and the obligations to the Cactus Landfill Sellers from which
Sellers are being released pursuant to Section 8.10 shall have been terminated.
     9.10 Closing of Florida Transaction. The Florida Transaction shall be
prepared to close simultaneously with the Closing of the Transactions.
     9.11 HSR Act. The waiting period (and any extension thereof) under the HSR
Act applicable to the Transactions shall have expired or been earlier terminated
by the FTC or the Antitrust Division.
ARTICLE X
LIABILITIES AND OBLIGATIONS
     10.1 Excluded Liabilities. Except as explicitly set forth in this
Agreement, Buyer shall not, by the execution and performance of this Agreement
or otherwise (including under theories of successor liability), assume, become
responsible for or incur, and Sellers, jointly and severally, hereby expressly
agree to pay and perform, any Liability or obligation of any nature of Sellers
or the Company whatsoever arising, or relating to events occurring, on or prior
to the Closing Date, whether legal or equitable, or matured or contingent
(collectively, the “Excluded Liabilities”), including any Liability or
obligation: (a) to any Affiliate of Sellers or the

26



--------------------------------------------------------------------------------



 



Company; (b) to current or former employees, consultants or others for salary,
bonuses, other incentive compensation or benefits arising prior to the Closing
Date, (c) for Taxes which (i) arise, are assessed or become payable or due on or
prior to the Closing Date, or (ii) are payable by Sellers or the Company or any
of their Affiliates as a result of purchases, sales or transfers as of or prior
to the Closing Date; (d) with respect to the settlement of any disputes with Top
Grade; and (e) for Environmental Damages arising out of events occurring on or
prior to the Closing Date. Without limiting the generality of the foregoing, all
Excluded Liabilities of the Company shall be assumed by Sellers prior to the
Closing pursuant to an instrument comparable to Buyer’s Assumption Agreements.
     10.2 Assumption of Obligations. Subject to the terms and conditions set
forth in this Agreement, at the Closing Buyer shall assume from Sellers and the
Company shall retain, as the case may be, only the Liabilities described in the
remainder of this Section 10.2 (the “Assumed Liabilities”).
          (a) Buyer shall assume (or the Company shall retain) all obligations
under the Customer Contracts, Employee Contracts, Assumed Leases, Permits and
other contracts included within the Assets, to the extent such obligations first
arise and are related to periods subsequent to the Closing (provided that such
obligations do not arise as a result of actions or omissions by Sellers or the
Company thereof on or prior to Closing).
          (b) Within 30 days following the Closing, Buyer will post replacement
performance bonds, letters of credit and other financial assurances for the
performance bonds, letters of credit and other financial assurances of Sellers
set forth on Schedule 5.17, and will promptly furnish to Sellers a copy of such
replacement performance bond, letter of credit or other financial assurance as
it is issued. Buyer will pay Sellers interest at 10% per annum on any
performance bonds, letter of credit and other financial assurances not replaced
within such 30-day period until the same are replaced.
          (c) Buyer agrees to assume and perform all obligations expressly
required to be assumed by Buyer pursuant to Section 3.7.
          (d) Buyer agrees to assume the liability reflected on the balance
sheet as of the Closing Date with respect to any capitalized leases assumed by
Buyer, and all liabilities included in the Adjustment Amount.
          (e) Buyer agrees to assume and perform all other Liabilities which
Sellers designate in writing prior to the Closing and which Buyer agrees to
assume.
ARTICLE XI
INDEMNIFICATION
     11.1 Survival of Representations and Warranties and Covenants.
          (a) The representations and warranties of any party contained in this
Agreement and the indemnification liabilities and obligations of the parties
with respect thereto shall survive the Closing for a period of one year after
the Closing Date; provided, however, that

27



--------------------------------------------------------------------------------



 




the representations and warranties in Sections 5.8, 5.9, 5.13 and 5.19 and the
indemnification liabilities and obligations of the parties with respect thereto
shall survive the Closing for a period until the expiration of the applicable
statute of limitations with respect thereto.
          (b) The covenants and agreements set forth in this Agreement and to be
performed to any extent after the Closing Date shall survive until fully
discharged and performed, and any claims for indemnification in respect of a
breach of such covenants to be performed in any respect after the Closing Date
may be made at any time within the applicable statute of limitations.
     11.2 Indemnification by Sellers. Sellers agree that they shall, jointly and
severally, indemnify, defend (as to Third Party Claims only), protect and hold
harmless Buyer, its officers, shareholders, directors, managers, divisions,
subdivisions, Affiliates, subsidiaries, parent, agents, employees, successors
and assigns at all times from and after the date of this Agreement from and
against all liabilities, claims, damages, actions, suits, Proceedings, demands,
assessments, adjustments, penalties, losses, costs and expenses whatsoever
(including court costs, reasonable attorneys’ and expert witness fees and
expenses and expenses of investigation) (collectively, “Liabilities”), whether
equitable or legal, matured or contingent, known or unknown, foreseen or
unforeseen, ordinary or extraordinary, patent or latent, whether arising out of
occurrences prior to, at or after the date of this Agreement, incurred as a
result of or incident to: (a) any breach of, or misrepresentation in, the
representations and warranties by Sellers set forth in this Agreement, or in the
Schedules, Exhibits, certificates, documents or agreements attached to this
Agreement or delivered pursuant hereto by Sellers; (b) breach of any agreement
or covenant on the part of Sellers made in this Agreement, or in the Schedules,
Exhibits, certificates, documents or agreements attached to this Agreement or
delivered pursuant hereto by Sellers; (c) any Excluded Liability; or (d) any
Excluded Asset. Notwithstanding any other provision set forth in this Agreement,
indemnifiable claims set forth in (a) through (d) of this Section 11.2 shall
include any claim by a third Person that, if true, would mean that a condition
for indemnification set forth in subsections (a) through (d) of this
Section 11.2 had been satisfied.
     11.3 Indemnification by Buyer. Buyer agrees that it shall indemnify, defend
(as to Third Party Claims only), protect and hold harmless Sellers and their
respective officers, shareholders, directors, managers, divisions, subdivisions,
Affiliates, subsidiaries, parent, agents, employees, successors and assigns at
all times from and after the Closing Date from and against all Liabilities,
whether equitable or legal, matured or contingent, known or unknown, foreseen or
unforeseen, ordinary or extraordinary, patent or latent, incurred by Sellers as
a result of or incident to: (a) any breach of, or misrepresentation in, the
representations and warranties of Buyer set forth in this Agreement, or in the
Schedules, Exhibits, certificates, documents or agreements attached to this
Agreement or delivered pursuant hereto by Buyer; (b) breach of any agreement or
covenant on the part of Buyer made in this Agreement, or in the Schedules,
Exhibits, certificates, documents or agreements attached to this Agreement or
delivered pursuant hereto by Buyer; and (c) any Assumed Liability.
Notwithstanding any other provision set forth in this Agreement, indemnifiable
claims set forth in (a) through (d) of this Section 11.3 shall include any claim
by a third Person that, if true, would mean that a condition for indemnification
set forth in subsections (a) through (c) of this Section 11.3 had been
satisfied.

28



--------------------------------------------------------------------------------



 



     11.4 Limitation on Liability. The indemnification obligations set forth in
Section 11.2(a) and 11.3(a) shall (a) apply only if a Closing occurs, (b) apply
only after the aggregate amount of claims for indemnification from the
Indemnifying Party under this Agreement exceeds an aggregate of $841,269 (the
“Deductible”), and thereafter the Indemnifying Party shall be liable for only
those indemnification obligations in excess of such Deductible; provided,
however, that only claims, or series of related claims, equal to or in excess of
$42,063 shall apply toward the Deductible; and (c) be limited to an aggregate
amount not to exceed 35% of the aggregate Purchase Price actually paid under
this Agreement by Buyer. Notwithstanding the foregoing, however, Tax Claims and
Fraud Claims shall not be limited by subsection (b) or (c) of this Section 11.4.
     11.5 Indemnification Procedure Between Buyer and Sellers. Upon the
occurrence of any claim for which indemnification is believed to be due under
this Agreement, the Indemnified Party shall provide notice of such claim to the
Indemnifying Party, stating in general terms the circumstances giving rise to
the claim, specifying the amount of the claim (or an estimate thereof) and
making a request for any payment then believed due (subject to the limitations
in this Agreement). Upon receipt of any such notice, both the Indemnified Party
and the Indemnifying Party shall use all reasonable efforts to cooperate and
arrive at a mutually acceptable resolution of such dispute within the next
30 days. If a resolution is not reached within the 30-day period, either party
may commence the dispute resolution procedures set forth in Article XVI. If the
Indemnifying Party does not respond within such 30-day period, the claim for
indemnification shall be deemed accepted by the Indemnifying Party. If all or a
portion of such claim amount is owed to the Indemnified Party, the Indemnifying
Party shall (subject to the terms of Section 11.4) within 10 days of such
determination, pay the Indemnified Party such amount owed in cash.
     11.6 Procedure for Indemnification with Respect to Third-Party Claims.
          (a) If any third Person shall notify an Indemnified Party with respect
to any matter (a “Third Party Claim”) that may give rise to a claim for
indemnification against an Indemnifying Party or if any party who may make a
claim for indemnification under this Agreement otherwise becomes aware of any
matter that may give rise to such a claim or wishes to make such a claim
(whether or not related to a Third Party Claim), then the Indemnified Party
shall promptly notify each Indemnifying Party thereof in writing; provided,
however, that no delay on the part of the Indemnified Party in notifying any
Indemnifying Party shall relieve the Indemnifying Party from any obligation
under this Agreement unless (and then solely to the extent) the Indemnifying
Party is thereby prejudiced.
          (b) Any Indemnifying Party will have the right to assume the defense
of any claim or any litigation resulting therefrom, provided that (i) the
counsel for the Indemnifying Party who shall conduct the defense of such claim
or litigation shall be reasonably satisfactory to the Indemnified Party and
(ii) the Indemnified Party may participate in such defense at such Indemnified
Party’s expense. Except with the prior written consent of the Indemnified Party,
no Indemnifying Party, in the defense of any such claim or litigation, shall
consent to entry of any judgment or order, interim or otherwise, or enter into
any settlement that provides for injunctive or other nonmonetary relief
affecting the Indemnified Party or that does not include as an unconditional
term thereof the giving by each claimant or plaintiff to such Indemnified Party
of a

29



--------------------------------------------------------------------------------



 




release from all liability with respect to such claim or litigation. In the
event that the Indemnified Party shall in good faith determine that the conduct
of the defense of any claim subject to indemnification under this Agreement or
any proposed settlement of any such claim by the Indemnifying Party might be
expected to affect adversely the Indemnified Party, or that the Indemnified
Party may have available to it one or more defenses or counterclaims that are
inconsistent with one or more of those that may be available to the Indemnifying
Party in respect of such claim or any litigation relating thereto, the
Indemnified Party shall have the right at all times to take over and assume
control over the defense, settlement, negotiations or litigation relating to any
such claim at the sole cost of the Indemnifying Party, provided that if the
Indemnified Party does so take over and assume control, the Indemnified Party
shall not settle such claim or litigation without the written consent of the
Indemnifying Party, such consent not to be unreasonably withheld or delayed. In
the event that the Indemnifying Party does not accept the defense of any matter
as above provided, the Indemnified Party shall have the full right to defend
against any such claim or demand and shall be entitled to settle or agree to pay
in full such claim or demand. In any event, the Indemnifying Party and the
Indemnified Party shall cooperate in the defense of any claim or litigation
subject to this Article XI and the records and personnel of each shall be
reasonably available to the other with respect to such defense.
     11.7 Tax Treatment of Payment. Unless otherwise required by law or unless
Sellers and Buyer otherwise mutually agree, any payment made under this
Agreement (including Article XI) shall be treated as an adjustment to the
Purchase Price.
     11.8 Exclusive Remedy. With the exception of Fraud Claims and other than
equitable or injunctive relief or claims for specific performance, as
applicable, the indemnification provided in this Article XI is the exclusive
remedy of the parties with respect to this Agreement, the Schedules and
Exhibits, and the certificates, documents or other agreements attached to this
Agreement or delivered by a party pursuant hereto.
ARTICLE XII
TERMINATION OF AGREEMENT
     12.1 Termination by Buyer. Buyer may, by written notice in the manner
provided in Section 15.6 on or before the Closing Date, terminate this Agreement
in the event of a material breach by Sellers (a) of the representations and
warranties of Sellers or (b) in the observance, or in the due and timely
performance of any of the covenants or agreements contained in this Agreement on
their part to be performed, and such breach shall not have been cured, after
written notice thereof, on or before the Closing Date. In addition, Buyer, by
notice in the manner provided in Section 15.6, may terminate this Agreement if
(i) any of the conditions set forth in Article IX shall become incapable of
fulfillment (other than due to acts or omissions of Buyer or its Affiliates) on
or before the Closing Date and shall not have been waived by Buyer or (ii) in
the circumstances described in Section 3.5.
     12.2 Termination by Sellers. Sellers may, by written notice in the manner
provided in Section 15.6 on or before the Closing Date, terminate this Agreement
in the event of a material breach by Buyer (a) of the representations and
warranties of Buyer or (b) in the observance, or in the due and timely
performance of any of the covenants or agreements contained in this

30



--------------------------------------------------------------------------------



 



Agreement on its part to be performed, and such breach shall not have been
cured, after written notice thereof, on or before the Closing Date. In addition,
Sellers, by notice in the manner provided in Section 15.6, may terminate this
Agreement if any of the conditions in Article VIII shall become incapable of
fulfillment (other than due to acts or omissions of Sellers or their Affiliates)
by or before the Closing Date and shall not have been waived by Sellers.
     12.3 Termination Date. This Agreement may be terminated by either party by
notice to the other party if the Transactions shall not have been consummated by
5:00 p.m. (MST) on October 31, 2006 (other than as a result of a breach of this
Agreement by the party giving such notice or by its Affiliates), unless such
date shall be extended by the mutual written consent of Sellers and Buyer.
     12.4 Effect of Termination. If this Agreement is validly terminated
pursuant to Section 12.1, 12.2 or 12.3, this Agreement shall thereafter become
null and void, and there shall be no liability or obligation on the part of any
of the parties (or any other their respective officers, director, employees,
agents or other representatives or Affiliates), except that (a) the provisions
of Section 7.1(e), Article XIII, Section 15.6 and Article XVI shall survive such
termination, (b) such termination shall not relieve any party of any liability
for any willful material breach of this Agreement, and (c) such termination
shall not relieve Buyer of its obligations under Section 12.5, if applicable.
     12.5 Certain Consequences of Termination. If this Agreement is terminated
by Sellers because the condition set forth in Section 8.9 was not satisfied,
then Sellers shall promptly pay Buyer $2,500,000 as a termination fee, which
shall be Buyer’s sole and exclusive remedy on account of such termination.
ARTICLE XIII
NONDISCLOSURE AND NONSOLICITATION
     13.1 Nondisclosure by Buyer. Buyer recognizes and acknowledges that it has
in the past, currently has, and prior to the Closing Date, will have access to
confidential information of Sellers and the Company, including lists of
customers, operational policies, and pricing and cost policies that are
valuable, special and unique assets of Sellers and the Company. Buyer agrees
that it will not, except as may be required by law or valid legal process,
disclose such confidential information to any Person for any purpose or reason
whatsoever, prior to the Closing Date, except to authorized representatives of
Sellers, unless such information is or becomes known to the public generally
through no fault of Buyer. In connection with the foregoing, the parties
acknowledge and agree that they are competitors in the waste collection,
hauling, and disposal business in the markets serviced by Sellers and the
Business, and that nothing contained herein shall be interpreted to preclude
Buyer from providing waste collection, hauling, or disposal services in such
markets or elsewhere. The provisions of this Section 13.1 shall apply at all
times prior to the Closing Date and for a period of one year following the first
to occur of (i) the Closing Date and (ii) termination of this Agreement without
a Closing having occurred.

31



--------------------------------------------------------------------------------



 



     13.2 Confidential Information. Neither Sellers (nor any of their respective
Affiliates) shall at any time subsequent to the Closing, except as explicitly
requested by Buyer or as otherwise provided in this Agreement, use for any
purpose, disclose to any Person, or keep or make copies of any records and files
containing, any confidential information relating primarily to the Business, the
Assets or the Assumed Liabilities, all such information being deemed to be
transferred to Buyer under this Agreement. For purposes of this Agreement,
“confidential information” shall mean information relating primarily to the
Business, the Assets or the Assumed Liabilities, including all customer and
vendor lists and related information, all information concerning the Business’
processes, products, costs, prices, sales, marketing and distribution methods,
properties and assets, Assumed Liabilities, and other information not previously
disclosed to the public directly by Sellers or the Company. The foregoing
provisions shall not apply to any information which is or relates primarily to
an Excluded Asset or which is or relates primarily to the Excluded Liabilities,
or which relates to Tax matters of Sellers (but not of the Company). Both
Sellers and Buyer shall maintain confidential information that relates to both
Assumed Liabilities and Excluded Liabilities in duplicate. If at any time after
the Closing, Sellers should discover that they are in possession of any records
and files containing the confidential information of Buyer, then the party
making such discovery shall immediately turn such records and files over to
Buyer, which shall upon request make available to the surrendering party any
information contained therein which is not confidential information. Sellers
agree that they will not assert a waiver of loss of confidential or privileged
status of the information based upon such possession or discovery.
     13.3 Non-Solicitation. Sellers agree that for a period of five years
following the Closing Date, they will not, and will cause their Affiliates not
to, solicit or accept business from any customer of the Business during the
12 month period ending on the Closing Date in the area serviced by the Business
during such 12 month period.
     13.4 Equitable Relief for Violations. The parties acknowledge that an
irreparable injury may result to the non-violating party and its Business in the
event of a breach by the violating party of any provision in this Article XIII.
The parties also acknowledge and agree that the damages or injuries that a
non-violating party sustains as a result of such a breach are difficult to
ascertain and money damages alone may not be an adequate remedy to a
non-violating party. The parties therefore expressly agree that if a controversy
arises concerning the rights or obligations of a party under this Article XIII,
such rights or obligations shall be enforceable by a court decree of specific
performance and a non-violating party shall also be entitled to any injunctive
relief from the court pursuant to Article XVI necessary to prevent or restrain
any such breach. Such relief shall be granted without the necessity of a showing
of irreparable harm and without the posting of a bond or other security. Such
relief, however, shall be cumulative and non-exclusive and shall be in addition
to any other remedy to which the parties may be entitled in accordance with this
Agreement.
ARTICLE XIV
TAX MATTERS
     14.1 Transaction Taxes. Buyer shall be responsible for and shall remit to
Seller at Closing all sales, transfer, conveyance or other Taxes associated with
the transfer of the Assets to

32



--------------------------------------------------------------------------------



 



Buyer pursuant to this Agreement. Seller shall promptly remit such Taxes to the
applicable taxing authority.
ARTICLE XV
GENERAL
     15.1 Assignment; Binding Effect; Amendment. This Agreement and the rights
of the parties under it may not be assigned (except by operation of law) without
the prior consent of the others; provided, however, that Buyer may assign any
and all of its rights, interests and obligations under this Agreement as
security for obligations to its lenders. This Agreement shall be binding upon
and shall inure to the benefit of the parties and their successors and permitted
assigns. This Agreement may be modified or amended only by a written instrument
executed by all parties.
     15.2 Entire Agreement. This Agreement, together with its exhibits and
schedules, is the final, complete and exclusive statement and expression of the
agreement among the parties with relation to the subject matter of this
Agreement. This Agreement supersedes, and cannot be varied, contradicted or
supplemented by evidence of, any prior or contemporaneous discussions,
correspondence, or oral or written agreements of any kind.
     15.3 Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.
     15.4 No Brokers. Sellers represent and warrant to Buyer, and Buyer
represents and warrants to Sellers, that the warranting party has had no
dealings with any broker or agent so as to entitle such broker or agent to a
commission or fee in connection with the Transactions. If for any reason a
commission or fee shall become due, the party dealing with such agent or broker
shall pay such commission or fee and agrees to indemnify and save harmless each
of the other parties from all claims for such commission or fee and from all
attorneys’ fees, litigation costs and other expenses relating to such claim.
     15.5 Expenses of Transaction. Except as otherwise provided in this
Agreement, whether or not the Transactions shall be consummated:
          (a) Buyer will pay the fees, expenses and disbursements of Buyer and
its agents, representatives, accountants and counsel incurred in connection with
the subject matter of this Agreement and any amendments to it and all other
costs and expenses incurred in the performance and compliance with all
conditions to be performed by Buyer under this Agreement;
          (b) Sellers will pay the fees, expenses and disbursements of Sellers
and their respective agents, representatives, accountants and counsel incurred
in connection with the subject matter of this Agreement and any amendments to it
and all other costs and expenses incurred in the performance and compliance with
all conditions to be performed by Sellers under this Agreement; and

33



--------------------------------------------------------------------------------



 



          (c) Nothing in this Section 15.5 shall limit the rights of a
non-breaching party to recover damages, including fees and expenses if so
awarded, in connection with any claim against a party in breach under this
Agreement.
     15.6 Notices. All notices or other communications required or permitted
hereunder shall be in writing and may be given by depositing the same in United
States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested, by overnight courier or
by delivering the same in person to such party.
(a) If to Buyer, addressed to it at:
c/o Allied Waste Industries, Inc.
15880 N. Greenway-Hayden Loop
Suite 100
Scottsdale, Arizona 85260
Attn: Nicholas Skaff
with a copy to:
c/o Allied Waste Industries, Inc.
15880 N. Greenway-Hayden Loop
Suite 100
Scottsdale, Arizona 85260
Attn: Steven M. Helm, Executive Vice President and General Counsel
and a copy to:
Fennemore Craig, P.C.
3003 N. Central Avenue, Suite 2600
Phoenix, Arizona 85012
Attn: Karen C. McConnell
(b) If to Sellers, addressed to them at:
c/o Waste Services, Inc.
1122 International Boulevard, Suite 601
Burlington, Ontario
L7L 6Z8 Canada
Attn: David Sutherland-Yoest, Chairman and Chief Executive Officer
with a copy to:
Waste Services, Inc.
1122 International Boulevard, Suite 601
Burlington, Ontario
L7L 6Z8 Canada
Attn: Ivan R. Cairns, Executive Vice President and General Counsel

34



--------------------------------------------------------------------------------



 



Notice shall be deemed given and effective the day personally delivered, the day
after being sent by overnight courier, subject to signature verification, and
three Business Days after the deposit in the U.S. mail of a writing addressed as
above and sent first class mail, registered or certified, return receipt
requested. Any party may change the address for notice by notifying the other
parties of such change in accordance with this Section 15.6. Notwithstanding the
foregoing, if to Buyer, copies of notices and other communications regarding
title and survey matters shall also be provided to Virginia M. Perry, Fennemore
Craig, P.C., 3003 N. Central Avenue, Suite 2600, Phoenix, Arizona 85012.
     15.7 No Waiver. No delay of or omission in the exercise of any right, power
or remedy accruing to any party as a result of any breach or default by any
other party under this Agreement shall impair any such right, power or remedy,
nor shall it be construed as a waiver of or acquiescence in any such breach or
default, or of or in any similar breach or default occurring later; nor shall
any waiver of any single breach or default be deemed a waiver of any other
breach of default occurring before or after that waiver.
     15.8 Captions. The headings of this Agreement are inserted for convenience
only, shall not constitute a part of this Agreement or be used to construe or
interpret any of its provisions.
     15.9 No Third Party Beneficiaries. Except for the provisions of Article XI
relating to indemnified parties, nothing contained in this Agreement is intended
or shall confer upon any other Person, including any employee or former employee
of any Seller, any legal or equitable right, benefit or remedy of any nature
whatsoever, including any rights of employment for any specified period, under
or by reason of this Agreement.
     15.10 Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, it shall, to the extent possible, be modified
in such manner as to be valid, legal and enforceable but so as most nearly to
retain the intent of the parties. If such modification is not possible, such
provision shall be severed from this Agreement. In either case the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired thereby.
     15.11 Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local or
foreign statute shall be deemed to refer to such statute as amended and to all
rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “include” or “including” means include or including, without
limitation. All references in this Agreement to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require.

35



--------------------------------------------------------------------------------



 



ARTICLE XVI
DISPUTE RESOLUTION
     16.1 General. Except with respect to disputes regarding the Actual
Adjustment Amount (which shall be governed by Section 2.2), the parties agree
that any disputes arising out of or related in any way to this Agreement,
including a breach of this Agreement, shall be brought exclusively in the state
or federal courts located in Wilmington, Delaware. By execution and delivery of
this Agreement, with respect to any dispute, each of the parties knowingly,
voluntarily and irrevocably: (a) consents, for itself and in respect of its
property, to the exclusive jurisdiction of these courts; (b) waives any immunity
or objection, including any objection to personal jurisdiction or the laying of
venue or based on the grounds of forum non conveniens, which it may have from or
to the bringing of the dispute in such jurisdiction; (c) waives any personal
service of any summons, complaint or other process that may be made by any other
means permitted by the State of Delaware; (d) waives any right to trial by jury;
(e) agrees that any such dispute will be decided by court trial without a jury;
(f) understands that it is giving up valuable legal rights under this provision,
including the right to trial by jury, and that it voluntarily and knowingly
waives those rights; and (g) agrees that any party to this Agreement may file an
original counterpart or a copy of this Section 16.1 with any court as written
evidence of the consents, waivers and agreements of the parties set forth in
this Section 16.1.
     16.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.
     16.3 Attorneys’ Fees. Should any litigation be commenced under this
Agreement, the successful party in such litigation shall be entitled to recover,
in addition to such other relief as the court may award, its reasonable
attorneys’ fees, expert witness fees, litigation related expenses, and court or
other costs incurred in such litigation or proceeding. For purposes of this
clause, the term “successful party” means the net winner of the dispute, taking
into account the claims pursued, the claims on which the pursuing party was
successful, the amount of money sought, the amount of money awarded, and offsets
or counterclaims pursued (successfully or unsuccessfully) by the other party. If
a written settlement offer is rejected and the judgment or award finally
obtained is equal to or more favorable to the offeror than an offer made in
writing to settle, the offeror is deemed to be the successful party from the
date of the offer forward.
[SIGNATURES ON NEXT PAGE]

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            BUYER:


Allied Waste Transfer Services of Arizona, LLC
      By:   /s/ Nicholas A. Skaff         Its: Authorized Officer               
SELLERS:


Waste Services, Inc.
      By:   /s/ Ivan R. Cairns         Its: Executive Vice President and
General        Counsel        Waste Services of Arizona, Inc.
      By:   /s/ Ivan R. Cairns         Its: Vice President           

37



--------------------------------------------------------------------------------



 



         

LIST OF EXHIBITS AND SCHEDULES

     
Exhibit A
  Sellers and Operations to be Sold
Exhibit B-1
  Land
Exhibit B-2
  Leased Real Property
Exhibit C
  Definitions
Exhibit D
  Retention Bonus Agreement
 
   
Schedule 1.1(b)
  Permits
Schedule 1.1(c)
  Equipment
Schedule 1.1(d)
  Rolling Stock
Schedule 1.1(f)
  Inventory
Schedule 1.1(g)
  Business Names
Schedule 1.2
  Excluded Assets
 
   
Schedule 5.3
  Permits
Schedule 5.4(a)
  Totality of Assets
Schedule 5.4(b)
  Assumed Leases
Schedule 5.5(b)
  Real Property Disclosure
Schedule 5.6
  Contracts
Schedule 5.7
  Employees; Exceptions to “at will” Employment
Schedule 5.8(a)
  Compliance with Law
Schedule 5.8(b)
  Conflicts
Schedule 5.8(c)
  Required Consents
Schedule 5.9
  Taxes
Schedule 5.10
  Litigation
Schedule 5.11
  Financial Statements
Schedule 5.12
  Conduct of Business
Schedule 5.13(a)
  Hazardous Materials
Schedule 5.13(b)
  Notices Relating to the Environment
Schedule 5.13(c)
  List of Disposal Sites
Schedule 5.16
  Affiliate Relationships
Schedule 5.17
  Performance Bonds; Letters of Credit; Financial Assurances
Schedule 5.18
  Employment and Labor Matters

38



--------------------------------------------------------------------------------



 



EXHIBIT A
SELLERS AND OPERATIONS TO BE SOLD

             
Seller
    Operations to be Sold    
Waste Services of Arizona, Inc.
    Downtown Transfer Station, Phoenix, Arizona
Arizona Transfer Station, Mesa, Arizona
Hauling Operations, Arizona    
Waste Services, Inc.
    Membership Interests of Cactus Waste Systems, LLC, which owns and operates
Cactus Landfill    

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B-1
OWNED REAL PROPERTY

             
1.
  Cactus Landfill:   Pinal County, Arizona
 
  Purchase Date:   September 22, 2003
 
  Purchase Price:   $1,207,560  
 
  Owners Title Policy:   Cactus Waste Systems, LLC
Policy No. 27-31-92-265757
Issued by: Fidelity National
Amount: $1,207,560

     West half of Section 28; and the west half of Section 33, all within
Township 7 South and Range 10 East of the Gila and Salt River Base and Meridian,
Pinal County, Arizona and Lots three (3) and four (4); and the South half of
Northwest Quarter of Section 4, Township 8 South of Range 10 East of the Gila
and Salt River Base and Meridian, Pinal County, Arizona. (Southeast Regional
Landfill).

             
2.
  Mesa Transfer Station:   218 W. Hampton, Ste 1, Mesa, Arizona
 
  Purchase Date:   August 31, 2004
 
  Purchase Price:   $430,010  
 
  Owners Title Policy:   Cactus Waste Systems, LLC
Policy No. 286277
Issued by: Transnational
Amount: $400,000

A parcel of land known as the Southwest corner of Section 36, Township 1 South,
Range 7 East of the Gila and Salt River Base and Meridian, Maricopa County,
Arizona and an easement for drainage as set forth in Reciprocal Drainage
Easement dated July 31, 2003. (Mesa Transfer Station).

3.   Lots 112-33-043 and 044 at back of Hail property recently purchased for
$85,000. (505 and 509 East Yuma Street).

B-1



--------------------------------------------------------------------------------



 



EXHIBIT B-2
LEASED REAL PROPERTY
1. Lease agreement dated May 5, 2004, between Capital Property Resources, LLC
and Waste Services of Arizona, Inc., guaranteed by Waste Services, Inc. and
Waste Services (CA) Inc.

         
Property:
  1500 S. 7th Street, Phoenix, Arizona
Deposit:
  $120,000  
Term:
  to May 4, 2012 — 180 day advance renewal notice

2. Month to month lease of premises at 2501 West Houston Street, Apache
Junction, Arizona with Jerry Nickel & Laura Nickel.
3. Month to month lease at 2915 West Pima, Arizona for container storage.

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
DEFINITIONS
     “Accounts Receivable” means all accounts receivable of Sellers and the
Company as of the Closing Date arising from the operation of the Business.
     “Active Employee” has the meaning specified in Section 7.8(a).
     “Actual Adjustment Amount” has the meaning specified in Section 2.2(a)(ii).
     “Adjustment Amount” has the meaning specified in Section 2.2(a)(i).
     “Affiliate” means, with respect to any specified Person, a Person
controlled by, controlling or under common control with such Person.
     “Affiliated Group” means an affiliated group as defined in Code Section
1504(a) or any similar group defined under a similar provision of state or local
Tax law.
     “Agreement” has the meaning specified in the introductory paragraph of the
Agreement.
     “Ancillary Agreements” means the Deeds, the Bill of Sale, Buyer’s
Assumption Agreements, the Assignment, Assumption and Consent to Leased Land and
the other documents and agreements delivered by the parties pursuant to the
terms of this Agreement.
     “Antitrust Division” means the Antitrust Division of the United States
Department of Justice.
     “Applicable Laws” means all federal, state and local statutes, laws, rules,
regulations, orders, ordinances, permits (including zoning restrictions and land
use requirements and Environmental Laws and regulations) and licenses and all
administrative and judicial judgments, rulings, decisions and orders applicable
to Sellers, the Company, Buyer, the Assets or the Business.
     “Area” has the meaning specified in Recital A.
     “Assets” has the meaning specified in Section 1.1.
     “Assignment, Assumption and Consent to Leased Land” means an assignment, in
form and substance reasonably satisfactory to Buyer, for each parcel of Leased
Real Property of all of Sellers’ rights, title and interest under each the real
estate lease with respect thereto, together with the consent of the landlord to
such assignment if required by the applicable lease or by law.
     “Assumed Contracts” has the meaning specified in Section 1.1(h).
     “Assumed Leases” has the meaning specified in Section 5.4(b).
     “Assumed Liabilities” has the meaning specified in Section 10.2.
     “Balance Sheet Date” has the meaning specified in Section 5.11.

C-1



--------------------------------------------------------------------------------



 



     “Bill of Sale” means a General Conveyance, Assignment and Bill of Sale in
form and substance reasonably satisfactory to Buyer and Sellers, providing for
the conveyance, sale, transfer and assignment to Buyer of all of the Assets
(other than the Land and the Assets held and retained by the Company).
     “Blanket Liens” shall have the meaning specified in Section 4.4.
     “Business” has the meaning specified in Recital A.
     “Business Day” means any day that is not a Saturday, a Sunday or other day
in which banks are authorized or required by law to be closed in Phoenix,
Arizona.
     “Business Employees” means all employees of Sellers or their Affiliates
employed in the Business.
     “Business Names” means names and the right to use such names and all
similar names in the state(s) listed on Schedule 1.1(g).
     “Buyer” has the meaning specified in the introductory paragraph of the
Agreement.
     “Buyer’s Assumption Agreements” means assumption agreements in form and
substance reasonably satisfactory to Buyer and Sellers, providing for the
assumption by Buyer of the Assumed Liabilities.
     “Cactus Landfill Sellers” means Mark Cooley, Fred Ferreira, Steven D.
Ferreira, Kristin L. Ferreira, Michele O. Miller, Robert H. Steelhammer, and LJM
Interests, Ltd. (or their predecessors).
     “Cactus Landfill Purchase Agreement” means the Purchase Agreement dated
July 3, 2003, as amended, among Waste Services, Inc., Capital Environmental
Resource, Inc. and the Cactus Landfill Sellers.
     “Cactus Landfill Royalty Agreement” means the Royalty Agreement dated
July 3, 2003, as amended, among the Company, Waste Services, Inc., Capital
Environmental Resource, Inc., and the Cactus Landfill Sellers (or their
predecessors).
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
     “Closing” and “Closing Date” have the meanings specified in Section 3.1(a).
     “Code” means the Internal Revenue Code of 1986.
     “Company” has the meaning specified in Recital A.
     “Customer Contracts” means all contractual rights of Sellers or the Company
with Sellers’ customers or the Company’s customers (whether oral or in writing)
exclusively relating to the Business.

C-2



--------------------------------------------------------------------------------



 



     “Deductible” has the meaning specified in Section 11.4.
     “Deed” means a special warranty deed.
     “Disclosure Schedules” means the schedules to the specific Sections of the
Agreement delivered by Sellers to Buyer, as supplemented pursuant to
Section 7.7.
     “Employee Contracts” means the employment contracts that apply to Business
Employees.
     “Encumbrances” means liens, security interests, encumbrances, adverse
claims, leases, including operating leases, rights of repurchase or purchase,
rights of first refusal, pledges, voting trusts, equities and other
restrictions, limitations or conditions on transfer of any nature whatsoever.
     “Environmental Damages” means obligations to pay the amount of any judgment
or settlement, the cost of complying with any settlement, judgment or order for
injunctive or other equitable relief, the cost of compliance or corrective
action in response to any notice, demand or request from any federal, state or
local governmental or regulatory authority, including a notice inviting comment,
the amount of any civil penalty or criminal fine, and any court costs and
amounts for attorney’s fees, fees for witnesses and experts, and costs of
investigation and preparation for defense of any notice, claim or proceeding,
regardless of whether such proceeding is threatened, pending or completed, that
may be or have been asserted against or imposed upon Sellers, the Company, or
the Land and arise out of: (a) failure of Sellers or the Company to comply at
any time with all Environmental Laws; (b) presence of any Hazardous Materials
on, in, under, at, migrating or threatening to migrate from, or in any way
affecting the Land at any time; (c) identification of Sellers or the Company as
potentially responsible parties under CERCLA or as a Person responsible for
damages under any Environmental Law; or (d) any and all claims for injury or
damage to Persons or property arising out of exposure to Hazardous Materials
originating at the Land or result from operation thereof or located at the Land.
     “Environmental Laws” means all Applicable Laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, ground water, land surface or subsurface strata), including laws and
regulations relating to workplace or worker safety and health or emissions,
discharges, Releases or threatened Releases of Hazardous Materials or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.
     “Equipment” means all machinery, equipment, including containers, used or
held for use principally in connection with the Business.
     “Estimated Adjustment Amount” has the meaning specified in
Section 2.2(b)(ii).
     “Estoppel Certificate” means an estoppel certificate from the landlord of
any Leased Real Property, in form and substance reasonably acceptable to Buyer,
certifying as to matters reasonably requested by Buyer.

C-3



--------------------------------------------------------------------------------



 



     “Excluded Assets” has the meaning specified in Section 1.2.
     “Excluded Liabilities” has the meaning specified in Section 10.1.
     “Florida Transaction” means the purchase by certain Affiliates of Sellers
of the South Florida transfer station, recycling operation and hauling operation
of certain Affiliates of Buyer pursuant to an Asset Purchase Agreement of even
date with the Agreement.
     “Fraud Claims” means indemnity claims based upon a willful, fraudulent or
intentional misrepresentation of any party contained this Agreement, or in the
Schedules, Exhibits, certificates, documents or agreements attached to this
Agreement or delivered pursuant hereto.
     “FTC” means the United States Federal Trade Commission.
     “GAAP” means United States generally accepted accounting principles applied
on a consistent basis.
     “Hazardous Materials” means any chemicals, pollutants, contaminants, wastes
and toxic substances, including: (a) the presence of which requires reporting,
investigation, removal or remediation under any Environmental Law; (b) that is
defined as a “hazardous waste,” “hazardous substance,” “pollutant” or
“contaminant” under any Environmental Law; (c) that is toxic, explosive,
corrosive, flammable, ignitable, infectious, radioactive, reactive,
carcinogenic, mutagenic or otherwise hazardous and is regulated as such under
any Environmental Law; (d) the presence of which poses a hazard to the health or
safety of Persons; or (e) that contains gasoline or any other petroleum product
or byproduct, polychlorinated biphenyls, asbestos and urea formaldehyde.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended.
     “Indemnified Party” means a party seeking indemnification under Article XI.
     “Indemnifying Party” means a party from whom indemnification is sought
under Article XI.
     “Inventory” means all inventory of supplies, fuel, parts, tires,
accessories and other tangible assets of every kind, nature and description (and
interests in any of the foregoing) used, or held for use, principally in
connection with the Business.
     “Knowledge”, whether capitalized or not, of Sellers means the actual
knowledge of the following persons, without inquiry: Mark Pytosh, Mark Cooley,
Robert Berres and Shawn McCash.
     “Land” has the meaning specified in Recital C.
     “Leased Real Property” means all rights as lessee or tenant in respect of
all real property leased by any Seller as more particularly described on
Exhibit B, together with all rights and interests relating or appurtenant
thereto and all buildings, structures, fixtures and other fixed

C-4



--------------------------------------------------------------------------------



 



assets or improvements of every nature located on or annexed, attached or
affixed, constructively or actually, thereto.
     “Liabilities” has the meaning specified in Section 11.2.
     “Material Adverse Change” means a material adverse change in the business,
financial condition, and results of operations of the Business, taken as a
whole.
     “Material Customer Contracts” has the meaning specified in Section 5.6(a).
     “Membership Interests” has the meaning specified in Recital B.
     “Neutral Auditor” has the meaning specified in Section 2.2(b)(iii).
     “Net Working Capital” has the meaning specified in Section 2.2(a)(ii).
     “Other Contracts” has the meaning specified in Section 5.6(a).
     “Permits” means all permits, filings, notices of intent, exemptions,
licenses, authorizations, registrations, franchises, consents, approvals and
related applications of every kind held by a Seller or the Company in connection
with the Business from or with any federal, state, local or foreign government
or regulatory authorities or industrial bodies, including all FCC radio licenses
or call signs.
     “Permitted Exceptions” means: (a) zoning ordinances and regulations which
do not materially adversely affect Buyer’s use or marketability of the Land for
its current uses; (b) real estate taxes and assessments, both general and
special, which are a lien but are not yet due and payable at the Closing Date;
and (c) easements, Encumbrances, covenants, conditions, reservations and
restrictions of record, if any, as have been approved in writing by Buyer before
the Closing Date.
     “Person” means any individual, firm, partnership, association, trust,
corporation, joint venture, unincorporated organization, limited liability
company, governmental body or other entity.
     “Pre-Closing Period” means any Tax period or portion thereof ending on or
before the Closing Date (including the portion of any Straddle Period ending on
the Closing Date).
     “Proceedings” means any claim, investigation, litigation, action, suit or
proceeding, formal arbitration, informal arbitration or mediation,
administrative, judicial or otherwise.
     “Purchase Price” has the meaning specified in Section 2.1.
     “Release” means any “release” as defined in CERCLA or in any Environmental
Law.
     “Required Consents” has the meaning specified in Section 5.8(b)(iii).
     “Retained IP” has the meaning specified in Section 1.1(g).

C-5



--------------------------------------------------------------------------------



 



     “Retention Bonus Agreements” has the meaning specified in Section 3.10.
     “Rights” means the intangible assets identified in Schedule 1.1(g).
     “Rolling Stock” means all of the motor vehicles used or held for use
principally in connection with the Business and all attachments, accessories and
materials handling equipment now located in or on such motor vehicles, including
all radios and the radio base station, if any.
     “Sellers” has the meaning specified in the introductory paragraph of the
Agreement.
     “Sellers’ Financial Statements” has the meaning specified in Section 5.11.
     “Stay-On Bonuses” has the meaning specified in Section 3.10.
     “Straddle Period” means any Tax period beginning before and ending after
the Closing Date.
     “Survey” has the meaning specified in Section 3.6.
     “Surveyor” means a surveyor in Arizona acceptable to Sellers and Buyer.
     “Tax” or “Taxes” means any federal, state, local, foreign, and other
income, gross receipts, sales, use, ad valorem, transfer, franchise, real
property, profits, payroll, withholding, unemployment, excise, customs, duties
and other taxes, fees, assessments and charges of any kind whatsoever, together
with any interest and any penalties and additions to tax with respect thereto.
     “Tax Claims” means indemnity claims made in respect of Taxes.
     “Tax Returns” means any report, statement, form, return or other document
or information required to be supplied to a taxing authority in connection with
Taxes.
     “Third Party Claim” has the meaning specified in Section 11.6(a).
     “Title Commitment” means a preliminary title commitment in respect of each
parcel comprising the Land.
     “Title Company” means First American Title Insurance Company.
     “Title Defect” has the meaning specified in Section 7.3(e).
     “Transactions” means the transactions contemplated by this Agreement.
     “Transferred Employee” has the meaning specified in Section 7.8(a).
     “Unpermitted Exception” means any defect in the title of any of the Land or
any other matter unacceptable to Buyer in Buyer’s reasonable discretion, other
than Permitted Exceptions.
     “WARN Act” has the meaning specified in Section 7.8(c).

C-6



--------------------------------------------------------------------------------



 



EXHIBIT D
RETENTION BONUS AGREEMENT
     To provide an incentive to you to continue in your current position for at
least 90 days after the Arizona operations of Waste Services, Inc. and/or its
subsidiaries (collectively, “Waste Services”), are sold to a third party (the
“Purchaser”), Waste Services will cause the Purchaser to pay you,
___(“Employee”), a retention bonus in the amount of $___on the 91st day
following the closing of the acquisition (the “Payment Date”), provided:
     1. You do not resign from your current position, you accept a similar
position with the Purchaser, and you continue to faithfully perform the
responsibilities of your position, from the date hereof through the Payment
Date;
2. You are not discharged for “cause” prior to the Payment Date;
     3. The Purchaser does, in fact, complete its acquisition of the Maricopa
County, Arizona operations of Waste Services at which you are primarily employed
on or before ___, 2006; and
     4. You do not disclose the existence of this Agreement or its terms to
anyone other than your personal advisors (provided they are bound to keep such
terms confidential).
     For purposes of this agreement, a discharge for “cause” shall be a
termination of your employment after (1) you are convicted of a crime (other
than a minor traffic offense); (2) you fail or refuse to perform any of your
assigned duties; (3) you perform your assigned duties in an unacceptable manner;
(4) you engage in conduct, the result of which causes injury (financial or
otherwise) to the Purchaser, or which exposes the Purchaser to risk of such
injury; or (5) you disclose the existence of this Agreement or its terms to
anyone other than your personal advisors (provided they are bound to keep such
terms confidential).
     In addition, nothing in this agreement will modify the at-will nature of
your employment with Waste Services (if applicable) or with the Purchaser, nor
constitute a contract of employment for any particular period of time. Either
you or the Purchaser may terminate your employment with or without “cause” or
notice. If you terminate your employment with Waste Services or the Purchaser
for any reason prior to payment of the retention bonus, you will forfeit any
rights to the retention bonus. If the Purchaser terminates your employment
without “cause” before payment of the retention bonus, the Purchaser will pay
the full amount of the retention bonus as a severance payment on the date of
your termination. This severance payment shall be reduced by any other payment
or benefits from the Purchaser in the nature of severance pay or benefits. If
you are entitled to any notice or payment in lieu of any notice or termination
of employment required by Federal, state or local law, including but not limited
to the Worker Adjustment and Retraining Notification Act, the severance payment
will also be reduced by the amount of any payment in lieu of such a notice.
     The payment of the retention bonus shall be conditioned upon your execution
of a valid release, to be prepared by the Purchaser, in which you release Waste
Services, the Purchaser and

D-1



--------------------------------------------------------------------------------



 



their respective affiliates, to the maximum extent permitted by law, from any
claims that you may have against any of them, except such claims arising under
this agreement and any employee benefit plan that is not a severance plan.
     All payments to you under this agreement will be subject to withholding for
all applicable employment and income taxes.
     This agreement shall be construed in accordance of the laws of the State of
Arizona to the extent not preempted by the Employee Retirement Income Security
Act of 1974, as amended.
     To accept this offer, you must sign below and return it to ___no later than
___, 2006.

     
 

 
Date
  /s/
 
Employee  

 
Date   /s/
 
Waste Services, Inc.

D-2